Exhibit 10.1

FIRST AMENDMENT TO LOAN DOCUMENTS

Amendment (this “Amendment”) dated as of June 18, 2015 among Newtek Small
Business Finance, LLC (the “Borrower”), Capital One, National Association (the
“Lender”), and the guarantors listed on the signature pages hereto
(collectively, the “Guarantors” and individually, a “Guarantor”).

BACKGROUND

ARTICLE I The Borrower, as successor-in-interest by merger to Newtek Small
Business Finance, Inc., and the Lender are parties to a Third Amended and
Restated Loan and Security Agreement dated as of October 20, 2014 (the “Loan
Agreement”) pursuant to which, on the terms and conditions set forth in the Loan
Agreement, the Lender has agreed to provide working capital financing to NSBF to
finance the origination of SBA 7(a) Loans. The Borrower has requested certain
amendments to the Loan Agreement and certain other Loan Documents, and the
Lender has agreed to make such amendments, all upon the terms and conditions set
forth in this Amendment.

ARTICLE II

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used but not defined in this Amendment
(including in the section above captioned “BACKGROUND”) shall have the meanings
given to them in the Loan Agreement.

2. Amendments to Loan Agreement and other Loan Documents.

(a) Composite Loan Agreement. The Loan Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Loan Agreement attached as Exhibit A hereto.

(b) Exhibits to Loan Agreement. Exhibits A-1, A-2, B-1, B-2, B-3, C and E to the
Loan Agreement are each hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the Loan
Agreement attached as Exhibit B hereto.

(c) Termination of Certain Guaranty Agreements and Guarantor Security
Agreements.

(i) The Guaranty Agreements and Guarantor Security Agreements of each Guarantor
other than Parent are hereby terminated and are of no further force or effect.



--------------------------------------------------------------------------------

(ii) The Guaranty Agreement, Guarantor Security Agreement and Pledge Agreement
of Parent are each hereby amended and restated in the form set forth as Exhibit
C hereto.

3. Condition to Effectiveness. This Amendment shall become effective (the
“Effective Date”) upon the satisfaction, in form and substance satisfactory to
the Lender, by the Borrower and the Guarantors of the following conditions
precedent:

(a) The Borrower, the Lender and the other signatories hereto shall have duly
executed and delivered to each other a fully executed counterpart of this
Amendment and Parent and the Lender shall have duly executed and delivered to
each other a fully executed counterpart of the Guaranty Agreement, Guarantor
Security Agreement and Pledge Agreement of Parent in the form set forth on
Exhibit C hereto;

(b) The Borrower shall have paid to (i) the Lender a non-refundable facility fee
in the amount of $200,000.00 and (ii) Troutman Sanders LLP all legal fees and
expenses incurred in connection with the Loan Agreement, this Amendment, and the
other Loan Documents through the date of this Amendment, in each case by wire
transfer of immediately available funds;

(c) The Lender shall have received a closing certificate of each of the Borrower
and Parent in form and substance reasonably satisfactory to the Lender;

(d) The Borrower shall have duly executed and delivered to the Lender an Amended
and Restated Revolving Loan Note (Guaranteed Loans) and an Amended and Restated
Revolving Loan Note (Non-Guaranteed Loans) in the forms set forth as Exhibit D
hereto.

(e) The Lender shall have received updates of lien searches in each of the
jurisdictions in which Uniform Commercial Code financing statements or other
filings or recordations should be made to evidence or perfect security interests
in all assets of the Borrower and Parent, and such search shall reveal no liens
on any of the assets of the Borrower or Parent, except for Liens permitted under
the Loan Documents;

(f) No Default or Event of Default shall have occurred and shall be continuing;

(g) The Lender shall have received each consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority
required to be obtained or made in connection with this Amendment and the
transactions contemplated hereby and by the Loan Documents, including, without
limitation, any consent, approval and/or authorization by the SBA);

(h) The Lender shall have received evidence of insurance, including certificates
of insurance and copies of policies with all required endorsements, in each case
required to be maintained by Borrower and Parent pursuant to the Loan Agreement
and the other Loan Documents;

 

2



--------------------------------------------------------------------------------

(i) The Lender shall have received each of the documents set forth on Lender’s
closing checklist previously provided to Borrower; and

(j) All legal and other matters incident to the execution, delivery and
performance of this Amendment and the transactions contemplated hereby shall be
satisfactory in form and substance to the Lender and its counsel.

4. Representations and Warranties; Release.

(a) The Borrower and Parent each hereby represents and warrants that, both
immediately before and after giving effect to this Amendment: (i) except as
expressly provided in this Amendment, the Loan Agreement and the other Loan
Documents thereunder (collectively, the “Capital One Financing Documents”)
constitute legal, valid and binding obligations of the Borrower and Parent, as
applicable, and are enforceable against the Borrower and Parent, as applicable,
in accordance with their respective terms; (ii) the execution, delivery and
performance of this Amendment will not violate any Law, government rule or
regulation, court or administrative order or other such order, or the charter,
minutes or bylaw provisions of the Borrower or any Guarantor, as applicable, or
violate or result in a default (immediately or with the passage of time) under
any contract, agreement or instrument to which the Borrower or any Guarantor is
a party, or by which the Borrower or any Guarantor is bound; (iii) each of the
Borrower and the Guarantors has all requisite power and authority to enter into
and perform this Amendment and to incur the obligations herein provided for, and
has taken all necessary action to authorize the execution, delivery and
performance hereof and thereof; (iv) this Amendment, when delivered, will be
valid and binding upon the Borrower and the Guarantors, enforceable in
accordance with their respective terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium and similar
Laws affecting the enforcement of creditors’ rights generally and by general
equitable principles; and (v) none of the execution, delivery or performance of
this Amendment requires any consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority on the part of
the Borrower (other than with respect to the SBA, which has been obtained and a
copy of which has been furnished to the Lender) or any Guarantor.

(b) The Borrower and Parent each hereby reaffirms all covenants, representations
and warranties made by it in the Capital One Financing Documents and agree that
all such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment, except to the extent that any
such representation or warranty relates to a specific date, in which case such
representation or warranty shall be true and correct as of such earlier date. In
addition, to induce the Lender to agree to this Amendment, the Borrower and the
Guarantors each represents and warrants that as of the date of its execution of
this Amendment, there are no claims or offsets against, or rights of recoupment
with respect to, or defenses or counterclaims to its obligations under, the
Capital One Financing Documents and, in accordance therewith, the Borrower and
the Guarantors each hereby waives any and all such claims, offsets, rights of
recoupment, defenses or counterclaims, whether known or unknown,

 

3



--------------------------------------------------------------------------------

arising prior to the date of this Amendment, and releases and discharges the
Lender and its officers, directors, employees, agents, stockholders, affiliates
and attorneys (collectively, the “Released Parties”) from any and all
obligations, indebtedness, liabilities, claims, rights, causes of action or
demands whatsoever, whether known or unknown, suspected or unsuspected, in law
or equity, which the Borrower or any Guarantor ever had or now has against the
Released Parties, or any of them, arising prior to the date hereof and from,
arising out of, or relating to Capital One Financing Documents, and the
transactions contemplated thereby.

5. Effect on Capital One Financing Documents. Except as expressly set forth in
this Amendment, the Capital One Financing Documents shall remain in full force
and effect in accordance with their respective terms, and are hereby ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Lender, or any
Default or Event of Default under the Capital One Financing Documents, nor
constitute a consent to or waiver of any departure from or non-compliance with
any other provision of the Capital One Financing Documents. This Amendment shall
be deemed to be a Loan Document under the Loan Agreement. Any breach or default
in, or any non-compliance with, any of the terms and conditions of this
Amendment by the Borrower or any Guarantor shall constitute an Event of Default
under the Capital One Loan Documents without notice or lapse of time or both.

6. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York, without
regard to conflicts of laws principles that would defer to the laws of a
jurisdiction other than the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts; Facsimile or Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile
transmission or other electronic transmission shall be deemed to be an original
signature hereto.

9. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(Page intentionally ends here)

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT TO LOAN DOCUMENTS

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
above written.

 

NEWTEK SMALL BUSINESS FINANCE, LLC, successor-in-interest by merger to NEWTEK
SMALL BUSINESS FINANCE, INC. By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer CRYSTALTECH WEB HOSTING, INC.
By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer NEWTEK BUSINESS SERVICES CORP,
successor-in- interest by merger to NEWTEK BUSINESS SERVICES, INC. By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer SMALL BUSINESS LENDING, INC.
By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer UNIVERSAL PROCESSING SERVICES
OF WISCONSIN LLC By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT TO LOAN DOCUMENTS

 

CCC REAL ESTATE HOLDING CO. LLC By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer NEWTEK INSURANCE AGENCY,
L.L.C. By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer PMTWORKS PAYROLL, L.L.C. By:

/s/ Barry Sloane

Name: Barry Sloane Title: Chief Executive Officer

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT TO LOAN DOCUMENTS

 

CAPITAL ONE, NATIONAL ASSOCIATION By:

/s/ Patrick J. McCarthy

Name: Patrick J. McCarthy Title: Senior Vice President

 

7



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

NEWTEK SMALL BUSINESS FINANCE, INC. LLC

(as Borrower)

and

CAPITAL ONE, NATIONAL ASSOCIATION

(as Lender)

Dated as of October 29, 2014

(as amended as of June 18, 2015)

 



--------------------------------------------------------------------------------

List of Schedules

 

Schedule A

Ineligible Financed SBA Loans

Schedule 1.1(a)

Indebtedness

Schedule 1.1(b)

Liens

Schedule 3.1(a)(xiv)

Commercial Tort Claims

Schedule 5.1

Qualification Jurisdictions

Schedule 5.2

Places of Business

Schedule 5.3

Litigation

Schedule 5.7

Tax ID Numbers/Organizational Numbers

Schedule 5.9

Subsidiaries

Schedule 5.10(b)

Leases

Schedule 5.11(c)

ERISA Plans

Schedule 5.13(a)

Names

Schedule 5.13(b)

Certain Intellectual Property Matters

Schedule 5.13(c)

Additional Intellectual Property Matters

Schedule 5.14

Other Associations

Schedule 5.15

Environmental Matters

Schedule 5.17

Capital Stock

Schedule 5.19

UCC Offices

Schedule 5.21

Letter of Credit Rights

Schedule 5.22

Deposit Accounts



--------------------------------------------------------------------------------

This Third Amended and Restated Loan and Security Agreement is dated as of
October 29, 2014 (as amended as of June 18, 2015) (as the same may be further
amended, modified, or restated from time to time, this “Agreement”) is dated as
of October 29, 2014 by and between NEWTEK SMALL BUSINESS FINANCE, INCLLC., a New
York corporationlimited liability company and successor-by-merger to Newtek
Small Business Finance, Inc. (“Borrower”), and CAPITAL ONE, NATIONAL ASSOCIATION
(“Lender”).

BACKGROUND

Capitalized terms used in this “BACKGROUND” section shall have the meanings
assigned to those terms below in this Agreement.

On December 15, 2010, Lender established in favor of Borrower a revolving credit
facility for the purpose of financing a stated percentage of SBA 7(a) Guaranteed
Note Receivables.

On June 16, 2011, Lender established in favor of Borrower an additional
revolving credit facility for the purpose of financing a stated percentage of
SBA 7(a) Non-Guaranteed Note Receivables.

The Guarantors executed and delivered in favor of the Lender guarantees of
payment and performance or amended and restated guarantees of payment and
performance, as applicable (collectively, the “2011 Guarantees”), pursuant to
which, among other things, the Guarantors each unconditionally guaranteed the
prompt and unconditional payment of all of the Obligations, including the due
and prompt performance of all of the terms, agreements, covenants and conditions
of all of the Loan Documents.

The Guarantors also executed and delivered in favor of the Lender security
agreements and amended and restated security agreements, as applicable, pursuant
to which, among other things, the Guarantors each assigned and granted to the
Lender a continuing Lien on, and security interest in, all of the properties and
assets (other than real property) of such Guarantor to secure the payment of the
Obligations, including the due and prompt performance of all of the terms,
agreements, covenants and conditions of all of the Loan Documents.

Parent, Crystaltech and SBL executed and delivered in favor of the Lender
amended and restated pledge agreements (collectively, the “2011 Pledge
Agreements”) pursuant to which, among other things, each has pledged, to secure
prompt payment in full when due, and performance of, all obligations of each
under its respective 2011 Pledge Agreement and its respective 2011 Guarantee,
and of all Obligations, including the due and prompt performance of all of the
terms, agreements, covenants and conditions of all of the Loan Documents, and
granted to the Lender a first priority security interest in and to, certain
collateral including, without limitation, the following: (a) Parent pledged to
the Lender all of the ownership interests owned by it in Borrower and the other
Guarantors, (b) Crystaltech has pledged to the Lender all of the ownership
interests owned by it in CT Hosting, LLC (which pledged entity has since been
dissolved), and (c) Small Business Lending, Inc. (“SBL”) has pledged to the
Lender all of the ownership interests owned by it in CCC Real Estate Holding



--------------------------------------------------------------------------------

Co. LLC (“CCCRE”) and Borrower. All stock and other ownership certificates
representing all such ownership interests prior to the date hereof have been
delivered to the Lender in order to perfect the first priority security
interests and Liens granted to the Lender therein.

Borrower and the Lender entered into an Amended and Restated Loan and Security
Agreement dated as of July 16, 2013 pursuant to which, among other things, the
maximum commitment for Loans to be made to Borrower hereunder was increased to
$27,000,000, and certain amendments were made on that date to the other Loan
Documents.

Borrower and the Guarantors have requested that the Lender agree to make further
amendments to this Agreement and the other Loan Documents, and the Lender is
willing to do so upon the terms and subject to the conditions set forth herein.

Borrower and Lender entered into a Third Amended and Restated Loan and Security
Agreement dated as of October 29, 2014. Borrower and the Guarantors have
requested that Lender agree to make further amendments to this Agreement and the
other Loan Documents, and Lender is willing to do so upon the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

SECTION I. DEFINITIONS AND INTERPRETATION

1.1 Terms Defined. As used in this Agreement, the following terms have the
following respective meanings:

“Account” means all of the “accounts” (as that term is defined in the UCC) of
Borrower, whether now existing or hereafter arising.

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by Lender for the account of Borrower
pursuant to agreement or overdrafts.

“Administrative Fee” has the meaning set forth in Section 2.7(b).

“Advance” means any extension of credit pursuant to this Agreement;
collectively, the “Advances”.

“Advances-Guaranteed Loans” means extensions of credit pursuant to
Section 2.1(a).

“Advances-Non-Guaranteed Loans” means extensions of credit pursuant to
Section 2.1(b).

“Affiliate” means, with respect to any Person, (a) any Person which, directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, or (b) any Person who is a director
or officer (i) of such



--------------------------------------------------------------------------------

Person, (ii) of any Subsidiary of such Person, or (iii) any person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the power, direct or indirect, (x) to vote 5% or more of the Capital Stock
having ordinary voting power for the election of directors (or comparable
equivalent) of such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise. Control
may be by ownership, contract, or otherwise.

“Approved Forms” means the forms of SBA 7(a) Note Receivable Documents, approved
and used by Borrower in the conduct of its business, together with such changes
and modifications or additions thereto from time to time as allowed by this
Agreement or as required by the SBA.

“Asset Sale” means the sale, transfer, lease, license or other disposition by
Borrower, or by any Subsidiary of Borrower, to any Person other than Borrower,
of any Property now owned, or hereafter acquired, of any nature whatsoever in
any transaction or series of related transactions. An Asset Sale includes, but
is not limited to, a merger, consolidation, division, conversion, dissolution or
liquidation.

“Authorized Officer” means any officer (or comparable equivalent) of Borrower
authorized by specific resolution of Borrower to request Advances or execute
Compliance Certificates as set forth in the incumbency certificate referred to
in Section 4.1(d) of this Agreement.

“Availability” means, as of any date of determination: (a) with respect to
Advances-Guaranteed Loans, Availability—Guaranteed, and (b) with respect to
Advances-Non-Guaranteed Loans, Availability-Non-Guaranteed.

“Availability-Guaranteed” means, as of any date of determination, with respect
to Advances-Guaranteed Loans, the amount determined to be “Total net
availability” determined from time to time in accordance with an appropriately
completed Borrowing Base Certificate—Guaranteed in the form attached hereto as
Exhibit A-1.

“Availability—Non-Guaranteed” means, as of any date of determination, with
respect to Advances-Non-Guaranteed Loans, the amount determined to be “Total net
availability” determined from time to time in accordance with an appropriately
completed Borrowing Base Certificate—Non-Guaranteed in the form attached hereto
as Exhibit A-2.

“Base Rate” means a variable per annum rate, as of any date of determination,
equal to the rate of interest publicly announced from time to time by Lender as
its prime rate, which is a rate set by Lender based upon various factors
including Lender’s costs and desired return, general economic conditions, and
other factors, and is used as a reference point for pricing some loans. However,
Lender may price loans at, above, or below such announced rate and, accordingly,
Borrower acknowledges that the Prime Rate may not necessarily be the lowest rate
of interest charged by Lender to its customers. Any changes in the Base Rate
shall take effect on the day specified in the public announcement of such
change.



--------------------------------------------------------------------------------

“Base Rate Margin” means (a) with respect to Advances-Guaranteed Loans and the
other Obligations relating thereto, one percent (1.00%) per annum and (b) with
respect to Advances-Non-Guaranteed Loans and the other Obligations relating
thereto, one and seven-eighths percent (1.875%).

“Blocked Account” has the meaning set forth in Section 6.11.

“Blocked Account Agreement” means a blocked account agreement between Borrower
and Lender as required herein, as the same may be amended, modified, or restated
from time to time.

“Borrowing Base—Guaranteed” means, with regard to Advances—Guaranteed Loans, as
of any date of determination by Lender from time to time, an amount equal to the
lesser of: (a) the Maximum Commitment less any applicable Reserves, or (b) the
difference between (i) 90% (subject to adjustment by Lender in the exercise of
its reasonable credit discretion) of the aggregate outstanding principal amount
of the SBA 7(a) Guaranteed Note Receivables related to Eligible SBA 7(a) Loans,
less (ii) any applicable Reserves.

“Borrowing Base—Non-Guaranteed” means, with respect to Advances—Non-Guaranteed
Loans, as of any date of determination by Lender from time to time, an amount
equal to the lesser of: (a) the Maximum Commitment, less any applicable
Reserves, or (b) the difference between (i) 55% (subject to adjustment by Lender
in the exercise of its reasonable credit discretion) of the aggregate
outstanding principal amount of the SBA 7(a) Non-Guaranteed Note Receivables
related to Eligible SBA 7(a) Loans, less (ii) any applicable Reserves.

“Borrowing Base Certificate” means a certificate, duly executed by an Authorized
Officer, appropriately completed and substantially in the form of Exhibit A-1 or
Exhibit A-2 hereto, as applicable.

“Borrowing Notice” means a written notice to Lender requesting disbursement of
an Advance hereunder.

“Business Day” means a day other than Saturday or Sunday or a national banking
holiday when Lender is open for business in New York, New York.

“Capitalized Lease Obligations” means any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, consistently applied.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(including that portion of Capitalized Lease Obligations attributable to that
period, which have not been financed) made in respect of the purchase,
construction or other acquisition of fixed or capital assets, determined in
accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.



--------------------------------------------------------------------------------

“Cash Management System” has the meaning set forth in Section 2.4(b).

“Casualty Proceeds” means (a) the aggregate insurance proceeds received in
connection with one or more related events under any insurance policy maintained
by any Credit Party (other than Parent) covering losses with respect to tangible
real or personal property or improvements or losses from business interruption,
or (b) any award or other compensation with respect to any eminent domain,
condemnation of property or similar proceedings (or any transfer or disposition
of property in lieu of condemnation).

“CCCRE” means CCC Real Estate Holding Co. LLC, a Delaware limited liability
company.

“Crystaltech” means Crystaltech Web Hosting, Inc., a New York corporation.

“Closing” has the meaning set forth in Section 4.2.

“Closing Date” has the meaning set forth in Section 4.2.

“Collateral” means all of the Property and interests in Property described in
Section 3.1 of this Agreement and all other Property and interests in Property
that now or hereafter secure payment of the Obligations and satisfaction by
Borrower of all covenants and undertakings contained in this Agreement and the
other Loan Documents.

“Compliance Certificate” has the meaning set forth in Section 6.9.

“Copyrights” means all copyrights, mask work rights, database rights and design
rights arising under the Laws of the United States, any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications in connection therewith, together with all renewals, continuations,
reversions and extensions thereof, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals, continuations, reversions and
extensions thereof.

“Copyright Licenses” means any written agreement naming Borrower as licensor or
licensee granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Credit Parties” means Parent, Borrower, any present and future subsidiaries of
the Credit Parties, and each and Borrower and, if applicable, each other
Guarantor.

“Debt Service Coverage Ratio” means, as of any date, the ratio of (i) EBITDA for
the for the immediately preceding four (4) Fiscal Quarters, divided by (ii) the
aggregate sum of (a) interest expense for the immediately preceding four
(4) Fiscal Quarters plus (b) the then current maturities of Indebtedness,
including capitalized leases.

 



--------------------------------------------------------------------------------

“Default” means any event, act, condition or occurrence which with notice, or
lapse of time or both, would constitute an Event of Default hereunder.

“Default Rate” has the meaning set forth in Section 2.6(b).

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security or other Capital Stock into which it is convertible or for which
it is exchangeable) or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof, in whole or in part,
(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date.

“Environmental Laws” means any and all Federal, foreign, state, local or
municipal Laws, rules, orders, regulations, statutes, ordinances, codes, decrees
and any and all common Law requirements, rules and bases of liability
regulating, relating to or imposing liability or standards of conduct concerning
pollution, protection of the environment, or the impact of pollutants,
contaminants or toxic or hazardous substances on human health or the
environment, as now or may at any time hereafter be in effect.

“EBITDA” means net income (loss) plus goodwill impairment, interest, taxes (or
less tax benefit), depreciation and amortization determined in accordance with
GAAP. For purposes of determining the EBITDA for Parent together with its
consolidated Subsidiaries, net income shall be reduced by the amount of income
from tax credits, and reduced (if a gain) or increased (if a loss) by the net
change in the fair market value of credits in lieu of cash and notes payable in
credits in lieu of cash, shall exclude the effect of any minority interests, and
shall exclude the amount of any non-cash compensation expense in respect of
stock-based compensation actually included in the determination of net income
(loss) in accordance with GAAP.

“Eligible SBA 7(a) Loan” means an SBA 7(a) Loan that is not an Ineligible SBA
7(a) Loan and does not violate any SBA Rules and Regulations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, from time to time.

“Event of Default” has the meaning set forth in Section 8.1.

“Expenses” has the meaning set forth in Section 9.6.

“Facility Fee” has the meaning set forth in Section 2.7(a).

 



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code as of the date
of this Agreement) and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

“FAS 166” means Statement of Financial Accounting Standards No. 166 Accounting
for Transfers of Financial Assets an amendment of FASB Statement No. 140 dated,
June 2009.

“Financed Guaranteed Loans” means those Eligible SBA 7(a) Loans extended by
Borrower to SBA 7(a) Loan Obligors using the proceeds of Advances-Guaranteed
Loans, which SBA 7(a) Loans constitute Collateral for the Loan, as specifically
set forth in each Request for Advance delivered by Borrower to Lender in
accordance herewith.

“Financed Non-Guaranteed Loans” means those Eligible SBA 7(a) Loans extended by
Borrower to SBA 7(a) Loan Obligors using the proceeds of Advances—Non-Guaranteed
Loans, which SBA 7(a) Loans constitute Collateral for the Loan, as specifically
set forth in each Request for Advance delivered by Borrower to Lender in
accordance herewith.

“Fiscal Month” means a calendar month ending on the last day of such month.

“Fiscal Quarter” means a calendar quarter ended March 31, June 30, September 30
and December 31.

“Fiscal Year” means a calendar year ended December 31.

“Fixed Charge Coverage Ratio” means, calculated for Parent together with its
consolidated Subsidiaries, as of the end of any calendar quarter, EBITDA for the
previous four (4) Fiscal Quarters, less capital expenditures during the previous
four (4) Fiscal Quarters, divided by the sum of the amounts paid during the
previous four (4) Fiscal Quarters for (a) scheduled payments of principal of
long term debt, (b) interest (excluding interest to the extent recognized as
interest expense on Parent’s financial statements in accordance with GAAP for
the applicable four (4) Fiscal Quarter period for which the Fixed Charge
Coverage Ratio is being calculated solely in respect of the 2010 Newtek
Securitization Notes), (c) dividends, and (d) treasury stock redemptions. For
purposes of the foregoing, during the twelve calendar month period commencing
with the first full calendar month following the Term Loan Conversion Date, item
(a) in the denominator above will be increased by an amount equal to the first
twelve monthly installments of principal required to be paid by Borrower in
respect of the Term Loan (but without duplication of amounts during such period
that shall actually be paid, and that are reflected in the calculation under
such item (a) as paid, by Borrower in respect of such installments).

“FIRREA” means the Federal Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended.



--------------------------------------------------------------------------------

“FTA” means Colson Services Corp., as fiscal and transfer agent for the SBA and
as the SBA’s agent to hold the original SBA 7(a) Loan Notes pursuant to the
Multi-Party Agreement, and as bailee for Lender for purposes of perfecting
Lender’s security interest in the original SBA 7(a) Loan Notes pursuant to the
Multi-Party Agreement, or any other Person designated by the SBA or Lender,
subject to the consent of the SBA in accordance with the terms of the
Multi-Party Agreement to perform the same or similar function.

“GAAP” means generally accepted accounting principles as in effect on the
Closing Date applied in a manner consistent with the most recent audited
financial statements of Borrower furnished to Lender and described in
Section 5.7 herein.

“Governmental Authority” means any federal, state or local government or
political subdivision, or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury, or arbitration.

“Guarantor” means each of: (a) Parent; (b) Small Business Lending, Inc., a
Delaware corporation; (c) Crystaltech; (d) Universal Processing Services of
Wisconsin LLC (d/b/a Newtek Merchant Solutions), a New York limited liability
company; (e) CCCRE; (f) Newtek Insurance Agency, LLC, (g) PMTWorks Payroll LLC;
and (h) Parent and any other Person that is or becomes a Subsidiary of Borrower
or is required to become a Guarantor hereunder.

“Guarantor Security Agreement” means eachthe amended and restated security
agreement of the Guarantors other than Newtek Insurance Agency, LLC and PMTWorks
Payroll LLC, and eachParent in favor of Lender, and any other security agreement
of Newtek Insurance Agency, LLC and PMTWorks Payroll LLCa Guarantor in favor of
Lender, in each case in favor of Lender, as amended to date and as the same may
be amended, modified, or restated from time to time, each in form and substance
satisfactory to Lender.

“Guaranty Agreement” means eachthe amended and restated guaranty of payment and
performance of the Guarantors other than Newtek Insurance Agency, LLC and
PMTWorks Payroll LLC, and each guaranty of payment and performance of Newtek
Insurance Agency, LLC and PMTWorks Payroll LLC, in each case in favor of Lender,
as amended to date andParent in favor of Lender, and any other guaranty of a
Guarantor in favor of Lender, in each case as the same may be amended, modified,
or restated from time to time, each in form and substance satisfactory to
Lender.

“Hazardous Substances” means any substances defined or designated as hazardous
or toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, under any Environmental Law.

“Hedging Agreements” means any Interest Hedging Instrument or any other interest
rate protection agreement, foreign currency exchange agreement, commodity
purchase or option agreement, or any other interest rate hedging device or swap
agreement (as defined in 11 U.S.C. § 101 et seq.).



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person at any date, without
duplication: (a) all indebtedness of such Person for borrowed money (including
with respect to Borrower, the Obligations) or for the deferred purchase price of
property or services (other than current trade liabilities incurred to
non-Affiliates of such Person in the ordinary course of business and payable in
accordance with customary practices); (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument; (c) all
Capitalized Lease Obligations of such Person; (d) the face amount of all letters
of credit issued for the account of such Person and all drafts drawn thereunder;
(e) all obligations of other Persons which such Person has guaranteed;
(f) Disqualified Stock; (g) all Obligations of such Person under Hedging
Agreements; and (h) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof. For the avoidance of doubt, (x) any non-recourse
Indebtedness of Borrower attributable to the Secondary Market Sale of SBA 7(a)
Loans in connection with securitization transactions consistent with the past
practices of Borrower, to the extent such non-recourse Indebtedness must be
reflected as Indebtedness on Borrower’s balance sheet pursuant to GAAP
notwithstanding the true sale of such SBA 7(a) Loans, shall not constitute
Indebtedness for purposes of this Agreement, and (y) Inter-Company Obligations
shall be considered Indebtedness for purposes of this Agreement.

“Ineligible Financed SBA Loans” shall have the meaning set forth on Schedule A
hereto.

“Investments” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise) or holding
securities, capital contributions, acquiring all or any portion of the business
or assets of any other Person, loans, evidence of Indebtedness, advances,
guarantees or otherwise (other than, to the extent applicable, current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices).

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign Laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, all trade secrets, all
Internet domain names, and all rights to sue at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, including, without limitation, the right to receive all
income, royalties, proceeds and damages therefrom, whether now or hereafter due
or payable.

“Inter-Company Obligations” means any and all liabilities and obligations of
Borrower to any of its Subsidiaries or other Affiliates of any kind or nature
whatsoever, including, without limitation, liabilities and obligations in
respect of (a) the provision of services to Borrower by Subsidiaries and other
Affiliates of Borrower, (b) the payment of expenses on behalf of Borrower by
Subsidiaries and other Affiliates of Borrower, and (c) the allocation of
expenses to Borrower by Subsidiaries and other Affiliates of Borrower.

 



--------------------------------------------------------------------------------

“Interest Hedging Instrument” means any documentation evidencing any interest
rate swap, interest “cap” or “collar” or any other interest rate hedging device
or swap agreement (as defined in 11 U.S.C. § 101 et seq.) between Borrower and
Lender (or any Affiliate of Lender).

“Interest Rate” means the Base Rate plus the applicable Base Rate Margin,
subject to the applicability of the Default Rate.

“Inventory” means all of the “inventory” (as that term is defined in the UCC) of
Borrower, whether now existing or hereafter acquired or created.

“IRS” means the Internal Revenue Service.

“Laws” means any and all federal, state, local and foreign statutes, Laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

“Lien” means any interest of any kind or nature in property securing an
obligation owed to, or a claim of any kind or nature in property by, a Person
other than the owner of the Property, whether such interest is based on the
common Law, statute, regulation or contract, and including, but not limited to,
a security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt, a lease, consignment or bailment for security
purposes, a trust, or an assignment. For the purposes of this Agreement,
Borrower shall be deemed to be the owner of any Property which it has acquired
or holds subject to a conditional sale agreement or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person for security purposes.

“Loans” means the aggregate outstanding balance of all Advances made hereunder;
each, a “Loan.”

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
Agreements, the Guarantor Security Agreements, the Trademark Security
Agreements, the Blocked Account Agreement, the Trust Account Agreement, the
Multi-Party Agreement and all other agreements, instruments and documents
executed or delivered in connection therewith, all as may be as the same may be
amended, modified, or restated from time to time.

“Material Adverse Effect” means an occurrence or state of events which has
resulted or could reasonably result in a material adverse effect upon (a) the
business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, prospects, material agreements or results of operations
of Borrower or any Guarantor, Parent and its consolidated Subsidiaries taken as
a whole, or any other Guarantor, or (b) Borrower’s or any Guarantor’s ability to
pay the Obligations in accordance with the terms hereof, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Lender hereunder or thereunder.



--------------------------------------------------------------------------------

“Maximum Commitment” means $50,000,000.

“Multi-Draw SBA Loan” shall mean an SBA 7(a) Loan which (a) is a term loan that
is not fully disbursed at the closing of such SBA 7(a) Loan, and (b) pursuant to
its terms provides to the applicable SBA Loan Obligor the right to request that
the loan be disbursed in multiple draws.

“Multi-Party Agreement” means the Fourth Amended and Restated Multi-Party
Agreement by and among Borrower, Parent, the Guarantors, Lender, FTA, and the
SBA, dated as of October 29, 2014, as the same may be amended, modified, or
restated from time to time.

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by any Credit Party other than Parent from
or in respect of such transaction or event (including any prior or subsequent
proceeds of any non-cash proceeds of such transaction), less (i) any actual
out-of-pocket expenses paid to a Person that are reasonably incurred by such
Credit Party in connection therewith and (ii) in the case of an Asset
Disposition, the amount of any Indebtedness secured by a Lien on the related
asset and discharged from the proceeds of such Asset Disposition and any taxes
actually paid or estimated (in the reasonable judgment of Lender) by the
applicablesuch Credit Party to be payable by such Person in respect of such
Asset Disposition (provided, that if the actual amount of taxes paid is less
than such estimated amount, the difference shall immediately constitute Net Cash
Proceeds).

“Non-Excluded Taxes” has the meaning set forth in Section 2.10.

“Notes” has the meaning set forth in Section 2.2.

“Note Participation” means a participation interest in a SBA 7(a) Loan.

“Obligations” means all existing and future debts, liabilities and obligations
of every kind or nature at any time owing by Borrower to Lender, whether under
this Agreement, or any other existing or future instrument, document or
agreement, between Borrower or Lender, whether joint or several, related or
unrelated, primary or secondary, matured or contingent, due or to become due
(including debts, liabilities and obligations obtained by assignment), and
whether principal, interest, fees, indemnification obligations hereunder or
Expenses (specifically including interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to Borrower, whether
or not a claim for such post-commencement interest is allowed), including,
without limitation, debts, liabilities and obligations in respect of the Loans
and any extensions, modifications, substitutions, increases and renewals
thereof; any amount payable by Borrower or any Subsidiary of Borrower pursuant
to an Interest Hedging Instrument or any ACH Transactions; the payment of all
amounts advanced by Lender to preserve, protect and enforce rights hereunder and
in the Collateral; and all Expenses incurred by Lender. Without limiting the
generality of the foregoing, Obligations shall include any other debts,
liabilities or obligations owing to Lender in connection with any cash
management, or other services



--------------------------------------------------------------------------------

(including electronic funds transfers or automated clearing house transactions)
provided by Lender to Borrower, as well as any other loan, advances or extension
of credit, under any existing or future loan agreement, promissory note, or
other instrument, document or agreement between Borrower and Lender.

“Outstanding Advances-Guaranteed Loans” means, of any date of determination, the
aggregate sum of all outstanding Advances-Guaranteed Loans made pursuant to
Section 2.1(a) hereof.

“Outstanding Advances-Non-Guaranteed Loans” means, of any date of determination,
the aggregate sum of all outstanding Advances-Non-Guaranteed Loans made pursuant
to Section 2.1(b) hereof.

“Other Taxes”: means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent” means Newtek Business Services Corp., a Maryland corporation (the
successor by merger to Newtek Business Services, Inc., a New York corporation).

“Parent Credit Agreement” means the Credit Agreement dated as of June 26, 2014
between the Parent and the Lender, as the same may be amended, modified,
supplemented, renewed, or restated from time to time.

“Parent Loan Documents” means the “Loan Documents” as defined in the Parent
Credit Agreement.

“Patents” means all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith; all applications for letters patent of the United
States or any other country and all divisions, continuations and
continuations-in-part thereof, together with all reissues, reexaminations,
renewals and extensions of the foregoing; and all rights to obtain any
divisions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to Borrower of any right to manufacture, use or sell any invention
covered in whole or in part by a Patent, including, without limitation, any of
the foregoing referred to in Schedule 6.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Capcos” means, collectively, Wilshire DC Partners, LLC, Wilshire
Alabama Partners, LLC, Wilshire Louisiana BIDCO, LLC, Wilshire Texas Partners I,
LLC.



--------------------------------------------------------------------------------

“Permitted Disposition” means: (a) sales of SBA 7(a) Guaranteed Note
Receivables; (b) sales of SBA 7(a) Non-Guaranteed Note Receivables; (c) sales of
Note Participations; (d) sales to SBA of the SBA 7(a) Non-Guaranteed Note
Receivable portion of any SBA 7(a) Note Receivable with respect to which SBA
also holds the SBA 7(a) Guaranteed Note Receivable portion thereof; (e) other
Secondary Market Sales of Financed SBA Loans; and (f) other dispositions of SBA
7(a) Note Receivables or the collateral therefor, in each case to the extent
required or permitted by SBA in accordance with SBA Rules and Regulations;
provided that (x) any sales of SBA 7(a) Guaranteed Note Receivables or any sales
of Note Participations in any SBA 7(a) Guaranteed Note Receivables may not be
for an amount less than par, and (y) any sale of a SBA 7(a) Non-Guaranteed Note
Receivable or any sales of Note Participations in any SBA 7(a) Non-Guaranteed
Note Receivable may not be for an amount less than the value attributable to the
applicable SBA 7(a) Non-Guaranteed Note Receivable, or the participated portion
thereof, in the Borrowing Base—Non-Guaranteed as of the date of such sale.

“Permitted Indebtedness” means: (a) Indebtedness to Lender in connection with
the Loans, or otherwise pursuant to the Loan Documents, (b) intentionally
omitted, (c) purchase money Indebtedness (including Capitalized Lease
Obligations) hereafter incurred by Borrower to finance the purchase of fixed
assets; provided, that (i) such Indebtedness incurred in any Fiscal Year shall
not exceed (x) as to Borrower, $200,000 and (y) as to Crystaltech Web Hosting,
Inc., $100,000,$200,000, (ii) such purchase money Indebtedness shall not exceed
the purchase price of the assets funded and (iii) no such purchase money
Indebtedness may be refinanced for a principal amount in excess of the principal
amount outstanding at the time of such refinancing, (d) Indebtedness existing on
the Closing Date that is disclosed on Schedule 1.1(a) hereto, (e) Indebtedness
of Borrower to another Credit PartyParent and the Permitted Capcos and all other
Inter-Company Obligations; provided, the same is at all times fully subordinated
to Lender, in each case pursuant to Subordination Documents, and
(f) Indebtedness of Borrower to the Permitted Capcos; provided, the same is at
all times fully subordinated to Lender pursuant to Subordination Documents.

“Permitted Investments” means: (a) Investments and advances existing on the
Closing Date that are disclosed on Schedule 5.10(a) hereto; and (b) each of
(i) obligations issued or guaranteed by the United States of America or any
agency thereof, (ii) commercial paper with maturities of not more than 180 days
and a published rating of not less than A-1 or P-1 (or the equivalent rating) by
a nationally recognized investment rating agency, (iii) (A) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank and (B) provided Borrower is at all times in compliance with
Section 6.5 hereof, demand deposit accounts located at a commercial bank and in
which deposit accounts Lender shall have a perfected, first priority security
interest, in each case if (x) such bank has a combined capital and surplus of at
least $500,000,000 or (y) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (iv) U.S. money market
funds that invest solely in obligations issued or guaranteed by the United
States of America or an agency thereof and (v) except during the continuance of
a Default or Event of Default, loans, advances, dividends or other distributions
to Parent; provided, that in the event Borrower



--------------------------------------------------------------------------------

shall make any loans, advances, dividends or other distributions to Parent the
proceeds thereof shall be used solely (A) for working capital by Guarantor (but
not any other Credit Party) in the operation of its business in the ordinary
course, or (B) except during the continuance of a Default or Event of Default
for making loans and advances to any other Guarantor which has executed and
delivered to Lender a Guaranty Agreement and Guarantor Security Agreement;
provided, such loans and advances are each at all times fully subordinated to
Lender pursuant to Subordination Documents and are permitted by the Parent
Credit Agreement and the other Parent Credit Documents.

“Permitted Liens” means: (a) Liens securing taxes, assessments or governmental
charges or levies or the claims or demands of materialmen, mechanics, carriers,
warehousemen, and other like persons not yet due; (b) Liens incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and other like Laws;
(c) Liens on fixed assets securing purchase money Indebtedness permitted under
clause (c) of the definition of “Permitted Indebtedness”; provided, that,
(i) such Lien attached to such assets concurrently, or within 20 days of the
acquisition thereof, and only to the assets so acquired, and (ii) a description
of the asset acquired is furnished to Lender in writing; and (d) Liens existing
on the Closing Date and shown on Schedule 1.1(b) hereto.

“Person” means an individual, partnership, corporation, trust, limited liability
company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

“Pledge Agreement” means each of the amended and restated Pledge
AgreementsAgreement dated as of July 16, 2013 executed by PledgorsParent in
favor of Lender, and any pledge agreements entered into after the Closing Date
by any Credit Party (as required by the Agreement or any other Loan Document),
in each case as the same have been or may be amended, modified, or restated from
time to time.

“Pledgors” means, collectively, Parent, Small Business Finance Inc. and each
other Person, if any, that executes a Pledge Agreement or other similar
agreement in favor of Lender in connection with the transactions contemplated by
the Agreement and the other Loan Documents.

“Projections” has the meaning set forth in Section 6.8(a)(vi).

“Property” means any interest of Borrower in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

“REO Property” means real estate owned by Borrower or any other Credit Party,
which real estate has been acquired and is owned by such Credit Party as a
result of foreclosure or acceptance by such Credit Party of a deed in lieu of
foreclosure, or similar transaction, whether previously constituting SBA 7(a)
Note Receivable Collateral or otherwise), together with all of such Credit
Party’s now owned or hereafter acquired interests in the improvements thereon,
the fixtures attached thereto and the easements appurtenant thereto.



--------------------------------------------------------------------------------

“Request for Advance” has the meaning set forth in Section 2.3(a).

“Required Procedures” means procedures, including credit and underwriting
standards, loan to value ratio limitations and the use of Approved Forms with
respect to the financing and servicing of SBA 7(a) Note Receivables as in effect
on the Closing Date, together with such changes and modifications thereto from
time to time as shall be required by SBA Rules and Regulations or as have been
approved in writing by Lender, in Lender’s reasonable credit judgment.

“Reserves” means such reserves against SBA 7(a) Loans, Availability, the
Borrowing Base-Guaranteed, or the Borrowing Base-Non Guaranteed that Lender may,
in its reasonable credit judgment, establish from time to time. Without limiting
the generality of the foregoing, Reserves established to ensure the payment of
accrued Interest Expenses or Indebtedness shall be deemed to be a reasonable
exercise of Lender’s credit judgment.

“Restricted Payments” means the declaration or payment of any dividend on, or
any payment or other distribution on account of, or the purchase, redemption,
retirement, or other acquisition (directly or indirectly) of, or the setting
apart of assets for a sinking or other analogous fund for the purchase,
redemption, retirement or other acquisition of, any class of Capital Stock of
any Person, or the making of any distribution of cash, property or assets to the
holders of shares of any Capital Stock of any Person.

“SBA” means the United States Small Business Administration or any other federal
agency administering the SBA Act.

“SBA Act” means the Small Business Act of 1953, as the same may be amended from
time to time.

“SBA Lender’s License” means that authority given to a lender by the SBA to make
SBA 7(a) Loans as permitted under the SBA Act, as amended and further authorized
by the SBA in CFR Title 13 Part 120-470 and 471, as amended.

“SBA Rules and Regulations” means the SBA Act, as amended, any other legislation
binding on SBA relating to financial transactions, any “Loan Guaranty
Agreement”, all rules and regulations promulgated from time to time under the
SBA Act, and SBA Standard Operating Procedures and any Official Notices issued
by the SBA, all as from time to time in effect.

“SBA 7(a) Guaranteed Note Receivable” means that portion of any SBA 7(a) Note
Receivable that is actually guaranteed by the SBA.

“SBA 7(a) Loan Notes” means any promissory notes that at any time evidence SBA
7(a) Loans.



--------------------------------------------------------------------------------

“SBA 7(a) Loan Obligor” means any Person, other than the SBA, who is or may
become obligated to Borrower under an SBA 7(a) Loan.

“SBA 7(a) Loans” means any loans made by Borrower (or its predecessors in
interest) to small businesses and partially guaranteed by the SBA, all
originated in accordance with the SBA Rules and Regulations and pursuant to the
authorization contained in Section 7(a) of the SBA Act.

“SBA 7(a) Non-Guaranteed Note Receivable” means that portion of any SBA 7(a)
Note Receivable that is not guaranteed by the SBA.

“SBA 7(a) Note Receivable” means the obligation of an SBA 7(a) Loan Obligor to
pay an SBA 7(a) Loan made by Borrower (or its predecessors in interest) to such
SBA 7(a) Loan Obligor, whether or not evidenced by a promissory note or other
instrument.

“SBA 7(a) Note Receivable Collateral” means any and all property or interests in
property, whether personal property (including without limitation accounts,
chattel paper, instruments, documents, deposit accounts, contract rights,
general intangibles, inventory or equipment) or real property, or both, whether
owned by an SBA 7(a) Loan Obligor or any other Person, that secures an SBA 7(a)
Note Receivable or an SBA 7(a) Loan Obligor’s obligations under an SBA 7(a) Loan
Note or SBA 7(a) Note Receivable Document, and all supporting obligations in
respect thereof.

“SBA 7(a) Note Receivable Documents” means, with respect to any SBA 7(a) Note
Receivable, all original documents, instruments, and chattel paper, executed or
delivered to or for the account of Borrower by the applicable SBA 7(a) Loan
Obligor and evidencing such SBA 7(a) Note Receivable.

“SBA Standard Operating Procedures and Official Notices” means Public Law
85-536, as amended; those Rules and Regulations, as defined in 13 CFR Part 120,
“Business Loans” and 13 CFR Part 121, “Size Standards”; Standard Operating
Procedures, (SOP) 50-10 for loan processing, 50-50 for loan servicing and 50-51
for loan liquidation as may be published and or amended from time to time by the
SBA.

“SBA Reduced Guaranty Ineligible Amount” means as of any date of determination
with respect to any SBA Reduced Guaranty Receivable, the difference between
(a) the product of (i) the amount of such SBA Reduced Guaranty Receivable times
(ii) the applicable percentage of the SBA guarantee relating to such SBA Reduced
Guaranty Receivable on the date Lender shall have made the Financed Guaranteed
Loan as to such SBA Reduced Guaranty Receivable, less (b) the product of (i) the
amount of such SBA Reduced Guaranty Receivable times (ii) the applicable reduced
percentage of the SBA guarantee relating to such SBA Reduced Guaranty Receivable
on the applicable date of determination.

“SBA Reduced Guaranty Receivable” means each SBA 7(a) Note Receivable relating
to a Financed SBA 7(a) Loan as to which the applicable percentage or dollar
amount



--------------------------------------------------------------------------------

of the SBA guarantee relating thereto at any time or from time to time shall
have been reduced below the applicable percentage or dollar amount on the date
Lender shall have made the Financed Guaranteed Loan as to such SBA 7(a) Note
Receivable.

“Secondary Market Net Sales Proceeds” means, as to any Financed Guaranteed Loan
or Financed Non-Guaranteed Loan: (i) at any time other than during the
continuance of a Default or Event of Default, the gross sales proceeds received
from a Secondary Market Sale thereof up to an amount equal to the proceeds of
Advances made by Lender hereunder in respect thereof or (ii) during the
continuance of a Default or Event of Default, the gross proceeds received from a
Secondary Market Sale thereof.

“Secondary Market Sale” means the sale or participation of ana SBA 7(a) Loan, or
any interest therein, to the secondary market in accordance with the SBA Rules
and Regulations.

“Subordinated Debt” means any Indebtedness of Borrower which is subordinated,
pursuant to Subordination Documents.

“Subordination Documents: a subordination agreement substantially in the form of
Exhibit E, as the same may be amended, modified or supplemented by Lender from
time to time, and such other subordination related documents and agreements as
Lender may reasonably request.

“Subsidiary” means, with respect to any Person at any time: (a) any corporation
more than fifty percent (50%) of whose voting stock is legally and beneficially
owned by such Person or owned by a corporation more than fifty percent (50%) of
whose voting stock is legally and beneficially owned by such Person; (b) any
trust of which a majority of the beneficial interest is at such time owned
directly or indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (c) any partnership, joint venture, limited
liability company or other entity of which ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at such time owned directly or indirectly,
beneficially or of record, by, or which is otherwise controlled directly,
indirectly or through one or more intermediaries by, such Person or one or more
Subsidiaries of such Person.

“2010 Newtek Securitization Notes” means the issuance in December 2010 by Newtek
Small Business Loan Trust 2010-1 of $16 million of its Standard & Poor’s AA
rated notes to securitize a portion of its SBA 7(a) Non-Guaranteed Note
Receivables.

“Term Loan” means the term loan referred to in Section 2.1(c).

“Term Loan Conversion Amount” means the outstanding principal balance of all
Advances as at the close of business on the Business Day immediately preceding
the Term Loan Conversion Date.

“Term Loan Conversion Date” shall mean May 16, 2016.2017.

 



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means May 16, 2018.2019.

“Termination Date” means the earlier to occur of: (a) (i) with respect to
Advances—Guaranteed Loans and Advances—Non-Guaranteed Loans, May 16, 20162017 or
(ii) with respect to the Term Loan, May 16, 2018,2019, and (b) with respect to
all Loans, otherwise any date on which Lender elects to cease making Advances
pursuant to this Agreement or if the Obligations are declared by Lender or
automatically become due and payable (whether at stated maturity, by
acceleration or otherwise), in either case in accordance with the terms and
provisions of this Agreement.

“Trademarks” means all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto;
and all renewals and extensions thereof and all rights to obtain such renewals
and extensions.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to Borrower of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Trademark Security Agreements” means those certain Trademark Security
Agreements executed by Borrower and the Guarantors in favor of Lender, as the
same may be amended, modified, or restated from time to time.

“Trust Account” shall have the meaning ascribed to such term it in the Trust
Account Agreement.

“Trust Account Agreement” means that certain Third Amended and Restated Trust
Account Agreement, dated as of July 16, 2013,October 29, 2014, by and between
Borrower and the Trustee, as the same may be amended, modified, or restated from
time to time.

“UCC” means the Uniform Commercial Code as adopted in the state where Lender’s
office identified in Section 9.8 is located, as the same may be amended from
time to time.

“Upfront Fee” has the meaning set forth in Section 2.7(a).

1.2 Other Capitalized Terms. Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.

1.3 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP,
consistently applied, to the extent applicable, except as otherwise expressly
provided in this Agreement.



--------------------------------------------------------------------------------

1.4 Construction: No doctrine of construction of ambiguities in agreements or
instruments against the interests of the party controlling the drafting shall
apply to any Loan Documents.



--------------------------------------------------------------------------------

SECTION II. THE LOANS

2.1 Loans.

(a) Advances—Guaranteed Loans.

(i) On the terms and subject to the conditions set forth herein (including,
without limitation, the conditions precedent set forth in Section IV hereof),
Lender agrees to make Advances to Borrower from time to time from the date
hereof to and including the Business Day immediately prior to the Termination
Date to provide short-term financing of SBA 7(a) Guaranteed Note Receivables
with respect to Eligible SBA 7(a) Loans; provided that after giving effect
thereto, the aggregate sum of all such outstanding Advances made pursuant to
this Section 2.1(a) shall not exceed (A) the Availability—Guaranteed Loans or
(B) any other amount that would require any prepayment of Advances under
Section 2.5 or any other provisions of the Loan Documents. Within such
limitations and subject to Section 2.1(a)(iii), Borrower may borrow, prepay or
repay such Advances from time to time and may reborrow Advances.

(ii) In no event shall any such Advance be made when any Default or Event of
Default has occurred and is continuing.

(iii) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, Borrower may not prepay or repay any such Advance on
the same day as such Advance shall be made hereunder, except for any prepayment
or repayment of any such Advance on the same day as such Advance shall be made
(i) as a result of any mandatory prepayment required by Section 2.5(d) or (e),
or (ii) as a result of the maturity of the Advances or if the Obligations are
declared by Lender or automatically become due and payable (whether at stated
maturity, by acceleration or otherwise) in accordance with the terms and
provisions of this Agreement.

(b) Advances—Non-Guaranteed Loans.

(i) On the terms and subject to the conditions set forth herein (including,
without limitation, the conditions precedent set forth in Section IV hereof),
Lender agrees to make Advances to Borrower from time to time from the date
hereof to and including the Business Day immediately prior to the Termination
Date to provide short-term financing of SBA 7(a) Non-Guaranteed Note Receivables
with respect to Eligible SBA 7(a) Loans; provided, that after giving effect
thereto, the aggregate sum of all such outstanding Advances made pursuant to
this Section 2.1(b) shall not exceed (A) the Availability-Non-Guaranteed or
(B) any other amount that would require any prepayment of Advances under
Section 2.5 or any other provisions of the Loan Documents. Within such
limitations and subject to Section 2.1(b)(iii) and Section 2.1(c), Borrower may
borrow, prepay or repay Advances from time to time and may reborrow Advances.

(ii) In no event shall any such Advance be made when any Default or Event of
Default has occurred and is continuing.



--------------------------------------------------------------------------------

(iii) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, Borrower may not prepay or repay any such Advance on
the same day as such Advance shall be made hereunder, except for any prepayment
or repayment of any such Advance on the same day as such Advance shall be made
(A) as a result of any mandatory prepayment required by Section 2.5(d) or (e),
or (B) as a result of the maturity of the Advances or if the Obligations are
declared by Lender or automatically shall become due and payable in accordance
with the terms and provisions of this Agreement (whether at stated maturity, by
acceleration or otherwise).

(c) Term Loan.

(i) On the Term Loan Conversion Date, the Term Loan Conversion Amount shall
automatically convert into a term loan (the “Term Loan”), which shall become due
and payable, and Borrower shall repay the Term Loan, as follows: payments equal
to 1/24th of the original principal amount of the Term Loan shall be made on the
first day of each calendar month commencing with the first day of the calendar
month immediately following the Term Loan Conversion Date through and including
May 1, 2018,2019, with the remaining outstanding principal balance to be paid on
the Term Loan Maturity Date. On the Term Loan Conversion Date, as a condition
precedent to such conversion, Borrower shall execute and deliver to the Lender
the Note evidencing the Term Loan, substantially in the form attached to this
Agreement as Exhibit B-3 hereto with insertions as to the amount of the Term
Loan, the date of such Note, and the date upon which the monthly installments of
the Term Loan shall commence.

(ii) Borrower may prepay or repay all or any portion of the Term Loan commencing
on the Business Day after the Term Loan Conversion Date, each such prepayment or
repayment to be applied to the outstanding balance of the Term Loan on the date
deemed received pursuant to Section 2.4(a) and otherwise in such manner as shall
be determined by Lender.



--------------------------------------------------------------------------------

2.2 Notes.

(a) The Advances—Guaranteed Loans, the Advances—Non-Guaranteed Loans, and the
Term Loan each shall be evidenced by a promissory note of Borrower substantially
in the respective forms of Exhibit B-1, B-2 and B-3 attached hereto (the
“Notes”).

(b) The date, amount and Interest Rate of each Loan made by Lender to Borrower,
and each payment made on account of the principal balance thereof, shall be
recorded by Lender on its books; provided that the failure of Lender to make any
such recordation shall not affect the obligations of Borrower to make a payment
when due of any amount owing hereunder or under the Notes in respect of the
Loans.

2.3 Procedures for Borrowing Advances.

(a) Borrower may request an Advance hereunder for an Advance-Guaranteed Loans or
an Advance-Non-Guaranteed Loan on any Business Day during the period from and
including the Closing Date to and including the applicable Termination Date by
delivering to Lender a written request for an Advance—Guaranteed Loans or an
Advance—Non-Guaranteed Loans, as applicable, substantially in the form of
Exhibit C attached hereto (each, a “Request for Advance”). Borrower shall
deliver each Request for Advance with respect to each proposed Advance no later
than noon (New York City time) on the day of such proposed Advance. Once given,
a Request for Advance shall be irrevocable and Borrower shall be bound thereby.

(b) Each Request for Advance shall: (i) attach a schedule identifying the
Financed Guaranteed Loans or Financed Non-Guaranteed Loans, as applicable, that
Borrower proposes to fund using the proceeds of the Advance, which schedule
shall contain such information with respect to each Financed Guaranteed Loans or
Financed Non-Guaranteed Loans, as applicable, as Lender shall reasonably
request; (ii) specify the requested funding date; and (iii) include such other
matters as may be specified on the form of the Request for Advance or as may be
reasonably requested by Lender from time to time. Each Advance shall be in a
minimum amount of $100,000 or an integral multiple thereof. Borrower shall
indemnify Lender and hold it harmless against any costs incurred by Lender as a
result of any failure of Borrower to timely deliver to FTA the SBA 7(a) Loan
Note relating to any Financed Guaranteed Loan or Financed Non-Guaranteed Loan as
required by Section 8.1(f).

(c) Unless otherwise agreed by Lender and Borrower, each Advance requested by
Borrower and made by Lender hereunder shall be made to Borrower’s main operating
account maintained with Lender.

2.4 Payments – General; Cash Management System.

(a) Except to the extent otherwise set forth in this Agreement, all payments of
principal and of interest on the Loan and all Expenses, fees,



--------------------------------------------------------------------------------

indemnification obligations and all other charges and any other Obligations of
Borrower not made by automatic transfers from the Blocked Account or Borrower’s
accounts maintained with Lender, shall be made to Lender at its office at 275
Broadhollow Road, Melville, N.Y. 11747, in United States dollars, in immediately
available funds. Lender shall have the unconditional right and discretion (and
Borrower hereby authorizes Lender) to charge Borrower’s operating and/or deposit
account(s) for all of Borrower’s Obligations as they become due from time to
time under this Agreement including, without limitation, interest, principal,
fees, indemnification obligations and reimbursement of Expenses; provided, that
Lender may not charge the Trust Account in a manner inconsistent with the Trust
Account Agreement. Any payments received prior to 2:00 p.m. Eastern time on any
Business Day shall be deemed received on such Business Day. Any payments
(including any payment in full of the Obligations) received after 2:00 p.m.
Eastern time on any Business Day shall be deemed received on the immediately
following Business Day.

(b) On or prior to the date hereof, Borrower shall establish and maintain until
all Obligations shall have been fully and indefeasibly paid in full the cash
management system described in Exhibit D attached hereto (the “Cash Management
System”).

2.5 Payment of Interest and Principal; Mandatory Prepayments.

(a) From and following the Closing Date, the Loans and the other Obligations
shall bear interest at the Interest Rate.

(b) Interest on all Loans, including, without limitation, the Term Loan, shall
be payable (i) in arrears on the first day of each month (beginning on the first
day of the first full calendar month after the Closing Date), (ii) as provided
in Sections 2.5(d) and (e), and (iii) upon the payment in full of any Advances
or any or all of the Loans, and on the Termination Date.

(c) The outstanding principal amount of the Loans other than the Term Loan, plus
all accrued but unpaid interest and all other sums due Lender hereunder in
respect of such Loans, shall be due and payable in full on the Termination Date.
The outstanding principal amount of the Term Loan shall be payable in accordance
with Section 2.1(c) and, together with all accrued but unpaid interest and all
other sums due Lender hereunder in respect of such Term Loan, shall be due and
payable in full on the Termination Date. If on any payment date for the Term
Loan the balance in the Blocked Account is less then the next due principal
payment, Borrower shall remit the balance of such payment to Lender on such
payment date.



--------------------------------------------------------------------------------

(d) There shall become due and payable and Borrower shall prepay the Advances,
together with all accrued but unpaid interest thereon, in an amount determined
as follows:

(i) the amount by which: (A) Outstanding Advances—Guaranteed Loans exceeds
(x) the Borrowing Base—Guaranteed or (y) Availability—Guaranteed,
(B) Outstanding Advances—Non-Guaranteed Loans exceeds (x) the Borrowing
Base—Non-Guaranteed or (y) Availability—Non-Guaranteed, or (C) the then
outstanding principal amount of the Term Loan exceeds the aggregate of the
Borrowing Base—Guaranteed plus the Borrowing Base—Non-Guaranteed or the
aggregate of Availability-Guaranteed plus Availability-Non-Guaranteed;

(ii) the amount by which (A) prior to the Term Loan Conversion Date, the
aggregate of (1) Outstanding Advances—Guaranteed Loans plus (2) Outstanding
Advances—Non-Guaranteed Loans exceeds the lesser of (3) the Maximum Commitment
or (4) the aggregate of the Borrowing Base—Guaranteed, plus the Borrowing
Base—Non-Guaranteed; or (B) on and after the Term Loan Conversion Date, the
outstanding principal amount of the Term Loan exceeds the lesser of (1) an
amount equal to the Term Loan Conversion Amount less all payments and
prepayments made or required to be made as of or prior to the date of
determination or (2) the aggregate of the Borrowing Base—Guaranteed, plus the
Borrowing Base—Non-Guaranteed;

(iii) an amount equal to the Secondary Market Net Sales Proceeds of any
Secondary Market Sale of any Financed Guaranteed Loan or any Financed
Non-Guaranteed Loans, including, without limitation, any such portion of any
Multi-Draw SBA Loan (which proceeds shall be applied as set forth in the Cash
Management System and this Agreement).

(e) Without limiting the generality of the foregoing, in the event that at any
time (x) Outstanding Advances—Guaranteed Loans shall exceed, as applicable: 90%
(subject to adjustment by Lender in the exercise of its reasonable credit
discretion) of the outstanding principal amount of the SBA 7(a) Guaranteed Note
Receivables related to such Outstanding Advances—Guaranteed Loans,
(y) Outstanding Advances—Non-Guaranteed Loans shall exceed 55% (subject to
adjustment by Lender in the exercise of its reasonable credit discretion) of the
outstanding principal amount of the SBA 7(a) Non-Guaranteed Note Receivables
related to such Advances—Non-Guaranteed Loans, or (z) the outstanding principal
amount of the Term Loan shall exceed the lesser of (1) the Maximum Commitment or
(2) the aggregate of the Borrowing Base—Guaranteed, plus the Borrowing
Base—Non-Guaranteed, Borrower shall prepay such excess, together with accrued
but unpaid interest thereon.

(f) Notwithstanding the foregoing, if clause (ii) of the definition of the term
“Secondary Market Net Sales Proceeds” shall be applicable, then such Secondary
Market Net Sales Proceeds received in respect of any Financed Guaranteed Loan
shall be applied against Advances-Guaranteed Loans, and Secondary Market Net
Sales Proceeds received in respect of any Financed Non-Guaranteed Loans shall be
applied against Advances-Non-Guaranteed Loans and/or the Term Loan in such
manner as Lender shall determine, with any excess after such application to be
held by Lender, at its option, as cash collateral for the Obligations. Any
prepayments received by Lender in respect of clauses



--------------------------------------------------------------------------------

subsection 2.5(d)(i)(A) above shall be applied against Advances-Guaranteed
Loans. Any prepayments received by Lender in respect of clauses subsection
2.5(d)(i)(B) above shall be applied against Advances-Guaranteed Loans and/or the
Term Loan in such manner as Lender shall determine. All such prepayments
received by Lender pursuant to this Section 2.5(d) shall be applied against its
respective Loan on the date deemed received pursuant to Section 2.4(a) and
otherwise in such manner as shall be determined by Lender.

(g) There shall become due and payable and Borrower shall prepay the
Advances-Non-Guaranteed Loans and the Term Loan, and shall cause the other
Credit Parties to prepay the Advances-Non-Guaranteed Loans and the Term Loan, in
each case together with all accrued but unpaid interest thereon, in an amount
equal to in the following amounts and at the following times:

(i) onOn the date on which any Credit Party other than Parent (or Lender as loss
payee or assignee) receives any Casualty Proceeds, an amount equal to one
hundred percent (100%) of such Casualty Proceeds or such payment; provided,
that, so long as no Default or Event of Default has occurred and is continuing,
the recipient (other than Lender) of any Casualty Proceeds may reinvest the
amount of such Casualty Proceeds within thirty (30) days in replacement assets
comparable to the assets giving rise to such Casualty Proceeds; provided,
further that the aggregate amount which may be reinvested by Borrower and its
Subsidiariessuch Credit Party pursuant to the preceding proviso may not exceed
$250,000 in any Fiscal Year; and provided, further, that if the applicable
Credit Party does not intend to fully reinvest such Casualty Proceeds, or if the
thirty (30) day time period set forth in this sentence expires without such
Credit Party having reinvested such Casualty Proceeds, Borrower shall prepay
such Advances or Loans, as applicable, in an amount equal to such Casualty
Proceeds (to the extent not reinvested or intended to be reinvested within such
time period);

(ii) upon receipt by any Credit Party other than Parent of the proceeds from the
issuance and sale of any Debt or equity securities (other than (1) proceeds of
Permitted Indebtedness, (2) proceeds from the issuance of equity securities to
members of the management of any such Credit Party, (3) proceeds of the issuance
to Parent of equity securities of Borrower or any wholly-owned Subsidiary of
Parentother Credit Party, or (4) Indebtedness of any Credit Party to another
Credit Party to the extent expressly permitted by the Loan Documents), an amount
equal to one hundred percent (100%) of the Net Cash Proceeds of such issuance
and sale; and

(iii) upon receipt by any Credit Party other than Parent of the proceeds of any
Asset Sale (other than the proceeds of a Permitted Disposition), an amount equal
to one hundred percent (100%) of the Net Cash Proceeds of such Asset Sale.

Notwithstanding the foregoing, each such Credit Party other than Borrower or
Parent shall be required to remit amounts set forth in this
Section 2.5(eg)(i)-(iii) during each Fiscal Year of such Credit Party only in
the event and to the extent that the aggregate amount received by that Credit
Party during such Fiscal Year of Casualty Proceeds, Net Cash Proceeds from the
issuance and sale of Debt or equity securities, and Net Cash Proceeds of Asset
Sales of such Credit Party shall exceed $250,000.



--------------------------------------------------------------------------------

(iv) Amounts paid pursuant to this Section 2.5(e) shall be applied to the
Advanced-Non-Guaranteed Loans and/or the Term Loan on the date deemed received
pursuant to Section 2.4(ba) and otherwise in such manner as shall be determined
by Lender.

(h) Subject to Section 2.1, the Loans may be prepaid in whole or in part at any
time from time to time, without penalty or premium; provided, however, that
Borrower shall have given Lender at least ten (10) days prior written notice of
the date of such prepayment. Any prepayment shall be accompanied by all accrued
and unpaid interest thereon.

2.6 Additional Interest Provisions.

(a) Interest on the Loans shall be calculated on the basis of a year of three
hundred sixty (360) days but charged for the actual number of days elapsed. The
date of funding of an Advance shall be included in the calculation of interest.
The date of payment with respect to an Advance shall be excluded from the
calculation of interest.

(b) After the occurrence and during the continuance of an Event of Default
hereunder, the per annum effective rate of interest on all outstanding principal
under the Loans shall be equal to the applicable Interest Rate plus five hundred
(500) basis points (the “Default Rate”). All such increases may be applied
retroactively to the date of the occurrence of the Event of Default. Borrower
agrees that the Default Rate is a reasonable estimate of Lender’s damages and is
not a penalty.

(c) All contractual rates of interest chargeable on outstanding principal under
the Loans shall continue to accrue and be paid even after Default, an Event of
Default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings of
any kind or the happening of any event or occurrence similar or dissimilar.

(d) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any Law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such court determines Lender has charged or received interest
hereunder in excess of the highest applicable rate, Lender shall apply, in its
sole discretion, and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such Law.

2.7 Fees and Charges.

(a) On the Closing Datedate of the First Amendment to this Agreement, Borrower
shall pay to Lender, a fully-earned, non-refundable up-frontfacility fee (the
“UpfrontFacility Fee”) in the amount of $225,000.200,000.

 



--------------------------------------------------------------------------------

(b) On June 16, 2011 and on each anniversary of such date, a fully-earned,
non-refundable administrative fee (the “Administrative Fee”) in the amount of
$12,000.

(c) From and following the Closing Date, Borrower shall pay Lender fees in an
amount equal to (i) the difference between (A) the Maximum Commitment less
(B) the sum of the average daily outstanding balance of Advances—Guaranteed
Loans plus the average daily outstanding balance of Advances—Non-Guaranteed
Loans during the preceding month, multiplied by (ii) one-quarter of one percent
(1/4 of 1%) per annum. Such fees are to be paid quarterly in arrears on the last
day of each calendar quarter.

(d) Borrower shall unconditionally pay to Lender a late charge equal to five
percent (5%) of any and all payments of principal or interest on the Loans that
are not paid within fifteen (15) days of the due date. Such late charge shall be
due and payable regardless of whether Lender has accelerated the Obligations, or
the Obligations automatically shall become due and payable. Borrower agrees that
any late fee payable to Lender is a reasonable estimate of Lender’s damages and
is not a penalty.

2.8 Use of Proceeds. The proceeds of (a) Advances—Guaranteed Loans shall be used
solely to provide Borrower with short-term financing of an amount not to exceed
90%, with respect to Financed Guaranteed Loans, and (b) Advances—Non-Guaranteed
Loans shall be used solely to provide Borrower with short-term financing of an
amount not to exceed 55% of the SBA 7(a) Non-Guaranteed Note Receivable in
respect of each Financed Non-Guaranteed Loan.

2.9 Requirements of Law.

(a) If Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Lender’s or such
corporation’s policies with respect to capital adequacy as in effect as of the
date of this Agreement) by an amount deemed by Lender to be material, then from
time to time, after submission by Lender to Borrower of a written request
therefor, Borrower shall pay to Lender such additional amount or amounts as will
compensate Lender or such corporation for such reduction; provided, that
Borrower shall not be required to compensate Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that Lender
notifies Borrower of Lender’s intention to claim compensation therefor; and
provided, further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

(b) A certificate as to any additional amounts payable pursuant to this Section
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. The obligations of Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.



--------------------------------------------------------------------------------

(c) Failure or delay on the part of Lender to demand compensation pursuant to
this Section 2.9 shall not constitute a waiver of Lender’s right to demand such
compensation; provided, that Borrower shall not be under any obligation to
compensate Lender under clause (a) of this Section 2.9 for increased costs or
reductions with respect to any period prior to the date that is 180 days prior
to such request if Lender knew or could reasonably have been expected to know of
the circumstances giving rise to such increased costs or reductions and of the
fact that such circumstances would result in a claim for increased compensation
by reason of such increased costs or reductions; provided, further, that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any change in Law within such
180-day period. The protection of this Section 2.9 shall be available to Lender
regardless of any possible contention of the invalidity or inapplicability of
the change in any Requirement of Law that shall have occurred or been imposed.
Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, are in each case
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted, adopted, issued or implemented for all purposes under or in
connection with this Agreement (including this Section 2.9) and any taxes
imposed thereby (other than taxes described in Section 2.10) shall be deemed to
be the adoption of or a change in a Requirement of Law regarding capital
adequacy.

2.10 Taxes.

(a) All payments made by Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on Lender as a
result of a present or former connection between Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document). If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or any Other Taxes are
required to be withheld from any amounts payable to Lender hereunder, the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that Borrower shall not be
required to increase any such amounts payable to Lender with respect to any
Non-Excluded Taxes (i) that are attributable to Lender’s failure to deliver the
forms required by paragraph (d) of this Section,



--------------------------------------------------------------------------------

unless such failure is solely a result of a change in Law occurring after the
date hereof or (ii) that are United States withholding taxes (including FATCA)
imposed on amounts payable to Lender at the time Lender becomes a party to this
Agreement, except to the extent that Lender’s assignor (if any) was entitled, at
the time of assignment, to receive additional amounts from Borrower with respect
to such Non-Excluded Taxes pursuant to this paragraph (a).

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(i) Whenever any Non-Excluded Taxes or Other Taxes are payable by Borrower, as
promptly as possible thereafter Borrower shall send to Lender a certified copy
of an original official receipt received by Borrower showing payment thereof. If
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to Lender the required receipts
or other required documentary evidence, Borrower shall indemnify Lender for any
incremental taxes, interest or penalties that may become payable by Lender as a
result of any such failure. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(ii) Unless otherwise excluded under the proviso in Section 2.10(a), Borrower
agrees to indemnify Lender for, and hold Lender harmless against, (1) the full
amount of Non-Excluded Taxes or Other Taxes (including any Non-Excluded Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 2.10) paid by Lender and (2) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnification payment under this Section 2.10(c) shall be made within
thirty (30) days after the date Lender makes a written demand therefor.

(iii) If requested by Borrower, Lender shall deliver to Borrower two copies of
U.S. Internal Revenue Service Form W-9, certifying that Lender is exempt from
U.S. federal backup withholding tax. Such forms shall be delivered on or before
the date Lender becomes a party to this Agreement. In addition, if requested by
Borrower, Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by Lender. Lender shall promptly
notify Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).

(iv) If Lender reasonably determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.10, it shall pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section 2.10 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of Lender and without
interest (other than any interest paid by the relevant Governmental



--------------------------------------------------------------------------------

Authority with respect to such refund); provided, that Borrower, upon the
request of Lender, agrees to repay the amount paid over to Borrower (plus, any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Lender in the event Lender is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
Lender to claim any tax refund or make available its tax returns (or any other
information relating to its taxes which it deems confidential) or disclose any
information relating to its tax affairs or any computations in respect thereof
or require Lender to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.

SECTION III. COLLATERAL

3.1 Collateral. As security for the payment of the Obligations, and satisfaction
by Borrower of all covenants and undertakings contained in this Agreement and
the other Loan Documents:

(a) Borrower hereby assigns and grants to Lender a continuing Lien on and first
priority security interest in, upon and to all assets of Borrower (other than
Borrower’s SBA Lender’s License), including any Real Property and including,
without limitation, to the following Property, all whether now owned or
hereafter acquired, created or arising and wherever located:

(i) Accounts - All Accounts;

(ii) Chattel Paper - All Chattel Paper;

(iii) Documents - All Documents;

(iv) Instruments - All Instruments;

(v) Inventory - All Inventory;

(vi) General Intangibles - All General Intangibles;

(vii) Equipment - All Equipment,

(viii) Fixtures - All Fixtures;

(ix) Deposit Accounts - All Deposit Accounts, including, without limitation, the
Blocked Account and all operating accounts of Borrower maintained at or with
Lender, but excluding the Trust Account to the extent prohibited by the
Multi-Party Agreement and SBA Rules and Regulations;

(x) Goods - All Goods;

(xi) Letter of Credit Rights - All Letter of Credit Rights;

(xii) Supporting Obligations - All Supporting Obligations;



--------------------------------------------------------------------------------

(xiii) Investment Property - All Investment Property;

(xiv) Commercial Tort Claims - All Commercial Tort Claims identified and
described on Schedule 3.1(a)(xiv) (as amended or supplemented from time to
time);

(xv) Property in Lender’s Possession - All Property of Borrower, now or
hereafter in Lender’s possession; and

(xvi) Proceeds - The Proceeds (including, without limitation, insurance
proceeds), whether cash or non-cash, of all of the foregoing property described
in clauses (i) through (viiixv).

3.2 Lien Documents. At the Closing and thereafter as Lender deems necessary,
Borrower shall execute and/or deliver to Lender, or have executed and delivered
(all in form and substance satisfactory to Lender and its counsel):

(a) Financing statements pursuant to the UCC, which Lender may file in the
jurisdiction where Borrower is organized and in any other jurisdiction that
Lender deems appropriate; and

(b) Any other agreements, documents, instruments and writings, including,
without limitation, intellectual property security agreements, required by
Lender to evidence, perfect or protect the Liens and security interests in the
Collateral or as Lender may reasonably request from time to time.

3.3 Other Actions.

(a) In addition to the foregoing, Borrower shall do anything further that may be
reasonably required by Lender to secure Lender and effectuate the intentions and
objects of this Agreement, including, without limitation, the execution and
delivery of security agreements, contracts and any other documents required
hereunder. At Lender’s reasonable request, Borrower shall also immediately
deliver (with execution by Borrower of all necessary documents or forms to
reflect, implement or enforce the Liens described herein), or cause to be
delivered to Lender all items for which Lender must receive possession to obtain
a perfected security interest, including without limitation, all notes (other
than SBA(7)(a) Notes are delivered to the FTA pursuant to the Multi-Party
Agreement), stock powers, letters of credit, certificates and documents of
title, Chattel Paper, Warehouse Receipts, Instruments, and any other similar
instruments constituting Collateral.

(b) Lender is hereby authorized to file financing statements and amendments to
financing statements without Borrower’s signature, in accordance with the UCC.
Borrower hereby authorizes Lender to file all such financing statements and
amendments to financing statements describing the Collateral in any filing
office as Lender, in its sole discretion may determine, including financing
statements listing “All Assets,” “All property and assets” and/or words of
similar import in the collateral description therein. Borrower agrees to comply
with the requests of Lender in order for Lender to have and



--------------------------------------------------------------------------------

maintain a valid and perfected first security interest in the Collateral
including, without limitation, executing and causing any other Person to execute
such documents as Lender may require to obtain Control over all Deposit
Accounts, Letter of Credit Rights and Investment Property.

3.4 Searches, Certificates.

(a) Lender shall, prior to or at the Closing, and thereafter as Lender may
reasonably determine from time to time, at Borrower’s expense, obtain the
following searches (the results of which are to be consistent with the
warranties made by Borrower in this Agreement):

(i) UCC searches with the Secretary of State and local filing office of each
state where Borrower (and each Guarantor) is organized, maintains its executive
office, a place of business, or assets; and

(ii) judgment, state and federal tax lien and corporate tax lien searches, in
all applicable filing offices of each state searched under subparagraph
(i) above.

(b) Borrower shall, prior to or at the Closing and at its sole expense, obtain
and deliver to Lender good standing certificates showing Borrower and each
corporate Guarantor to be in good standing in its state of organization and in
each other state in which it is doing and presently intends to do business for
which qualification is required.

(c) Landlord’s and Warehouseman’s Waivers. Borrower will cause each owner of any
premises occupied by Borrower or to be occupied by Borrower and each
warehouseman of any warehouse, where, in either event Collateral is held, to
execute and deliver to Lender an instrument, in form and substance satisfactory
to Lender, under which such owner(s) or warehouseman subordinates its/his/their
interests in and waives its/his/their right to distrain on or foreclose against
the Collateral and agrees to allow Lender to remain on such premises to dispose
of or deal with any Collateral located thereon.

3.5 Filing Security Agreement. A carbon, photographic or other reproduction or
other copy of this Agreement or of a financing statement is sufficient as and
may be filed in lieu of a financing statement.

3.6 Power of Attorney. Each of the officers of Lender is hereby irrevocably
made, constituted and appointed the true and lawful attorney for Borrower
(without requiring any of them to act as such) with full power of substitution
to do the following: (a) endorse the name of Borrower upon any and all checks,
drafts, money orders and other instruments for the payment of monies that are
payable to Borrower and constitute collections on Borrower’s Accounts or
proceeds of other Collateral; (b) execute and/or file in the name of Borrower
any financing statements, schedules, assignments, instruments, documents and
statements that Borrower is obligated to give Lender hereunder or is necessary
to perfect (or continue or evidence the perfection of such security interest or
Lien) Lender’s security interest or Lien in the Collateral; and (c) during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of Borrower that Lender may reasonably deem necessary or desirable to
enforce any Account or other Collateral.



--------------------------------------------------------------------------------

SECTION IV. THE CLOSING; CONDITIONS PRECEDENT TO EACH ADVANCE

4.1 Conditions to the Closing. The Closing of this Agreement is subject to the
following conditions precedent (all instruments, documents and agreements to be
in form and substance satisfactory to Lender and Lender’s counsel):

(a) Loan Documents, Resolutions, Opinions, and Other Documents. Borrower shall
have delivered, or caused to be delivered, to Lender the following, in each case
in form and substance satisfactory to Lender and its counsel:

(i) this Agreement, the Notes (other than the Note representing the Term Loan)
and each of the other Loan Documents all properly executed;

(ii) if requested by Lender, financing statements and each of the other
documents to be executed and/or delivered by Borrower, the Guarantors, or any
other Person pursuant to this Agreement;

(iii) certified copies of (1) resolutions of Borrower and each Guarantor’s board
of directors or managing members (as applicable) authorizing the execution,
delivery and performance of this Agreement, the Notes to be issued hereunder and
each of the other Loan Documents required to be delivered by such applicable
party and (2) Borrower’s and each Guarantor’s articles or certificate of
incorporation and by-Laws or certificate of formation and shareholders’
agreement or operating agreement, as applicable;

(iv) an incumbency certificate for Borrower and each Guarantor identifying all
Authorized Officers, with specimen signatures;

(v) a written opinion or opinions of Borrower’s independent counsel addressed to
Lender and opinions of such other counsel as Lender deems reasonably necessary;

(vi) such other financial statements, reports, certifications and other
operational information as Lender may reasonably require, satisfactory in all
respects to Lender;

(vii) certification by the president of Borrower that there has not occurred any
Borrower Material Adverse Effect since December 31, 2013;

(viii) payment by Borrower of all fees including, without limitation, the
Upfront Fee and all of Lender’s fees and expenses associated with this
Agreement;

(ix) searches and certificates required under Section 3.4;



--------------------------------------------------------------------------------

(x) the Multi-Party Agreement together with any required consent of the SBA;

(xi) the documents set forth on the Lender’s closing checklist previously
furnished to Borrower;

(xii) such other documents reasonably required by Lender.

(b) Absence of Certain Events. On the Closing Date, no Default or Event of
Default hereunder, or under any other agreement between Borrower, any Guarantor
or any Affiliate of any of them and Lender, shall have occurred and be
continuing.

(c) Warranties and Representations at Closing. The warranties and
representations contained in Section 5 of this Agreement as well as any other
Section of this Agreement shall be true and correct in all respects on the
Closing Date with the same effect as though made on and as of that date.
Borrower shall not have taken any action or permitted any condition to exist
which would have been prohibited by any Section hereof.

(d) Compliance with this Agreement. Borrower shall have performed and complied
with all agreements, covenants and conditions contained herein including,
without limitation, the provisions of Sections 6 and 7 hereof, which are
required to be performed or complied with by Borrower before or at the Closing
Date.

(e) Officers’ Certificate. Lender shall have received a certificate dated the
Closing Date and signed by the chief financial officer of Borrower and Parent
certifying that all of the conditions specified in this Section have been
fulfilled.

4.2 The Closing. Subject to the conditions of this Section, Advances shall be
available on such date (the “Closing Date”) and at such time as may be mutually
agreeable to the parties contemporaneously with the execution hereof (the
“Closing”) at Lender’s office at 1001299 Park Avenue of the Americas, New York,
NY 10018.10171.

4.3 Waiver of Rights. By consummating the Closing hereunder, or by making
Advances hereunder, Lender does not thereby waive a breach of any warranty or
representation made by Borrower hereunder or under any agreement, document, or
instrument delivered to Lender or otherwise referred to herein, and any claims
and rights of Lender resulting from any breach or misrepresentation by Borrower
are specifically reserved by Lender.

4.4 Conditions to the Making of Each Advance. The making of each Advance
hereunder is subject to the fulfillment of the following conditions precedent in
a manner satisfactory in form and substance to Lender and its counsel:

(a) Compliance. Borrower shall have complied and shall then be in compliance
with all terms, covenants, conditions and provisions of this Agreement and the
other Financing Documents that are binding upon it.



--------------------------------------------------------------------------------

(b) Borrowing Base. Borrower shall have furnished all Borrowing Base
Certificates required by Section 6.8(a) and as evidence thereof, Borrower shall
have furnished to Lender such reports, schedules, certificates, records and
other papers as may be requested by Lender, and Borrower shall be in compliance
with the provisions of this Agreement both immediately before and immediately
after the making of the Advance requested. The aggregate outstanding balance of
the Loan immediately after giving effect to such Advance shall not exceed the
Borrowing Base.

(c) Default. No Event of Default or Default shall exist hereunder.

(d) Representations and Warranties. The representations and warranties of
Borrower contained among the provisions of this Agreement shall be true and with
the same effect as though such representations and warranties had been made at
the time of the making of, and of the request for, such Advance.

(e) Adverse Change. No Material Adverse Effect shall have occurred that would,
in the good faith judgment of Lender, have a material adverse effect on Borrower
or materially impair the ability of Borrower to pay or perform any of the
Obligations.

(f) Legal Matters. All legal documents incident to such Advance shall be
reasonably satisfactory to counsel for Lender.

(g) Eligibility Requirements. Each Financed Guaranteed Loan and each Financed
Non-Guaranteed Loan shall be an Eligible SBA 7(a) Loan.

SECTION V. REPRESENTATIONS AND WARRANTIES

To induce Lender to complete the Closing and make the Loan to Borrower, Borrower
warrants and represents to Lender that:

5.1 Corporate Organization and Validity.

(a) Borrower: (i) is a corporationlimited liability company, duly organized and
validly existing under the Laws of the state of New York; (ii) has the
appropriate power and authority to operate its business and to own its Property;
and (iii) is duly qualified, is validly existing and in good standing and has
lawful power and authority to engage in the business it conducts in each state
where the nature and extent of its business requires qualification, except where
the failure to so qualify does not nor could not reasonably be predicted to have
a Material Adverse Effect. A list of all states and other jurisdictions where
Borrower is qualified to do business is shown on Schedule 5.1 attached hereto
and made part hereof.

(b) The making and performance of this Agreement and the other Loan Documents
will not violate any Law, government rule or regulation, court or administrative
order or other such order, or the charter, minutes or bylaw provisionsarticles
or organization or other governing documents of Borrower, or of Borrower’s
shareholder’s agreement, operating agreement or partnership agreement, as
applicable, or violate or result in a default



--------------------------------------------------------------------------------

(immediately or with the passage of time) under any contract, agreement or
instrument to which Borrower is a party, or by which Borrower is bound. Borrower
is not in violation of any term of any agreement or instrument to which it is a
party or by which it may be bound which violation has caused or is reasonably
likely to cause a Material Adverse Effect, or of its charter, minutes or bylaw
provisionsarticles or organization or other governing documents, or of
Borrower’s operating agreement or partnership agreement, as applicable.

(c) Borrower has all requisite power and authority to enter into and perform
this Agreement and to incur the obligations herein provided for, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and the other Loan Documents as applicable.

(d) This Agreement, the Notes to be issued hereunder and all of the other Loan
Documents, when delivered, will be valid and binding upon Borrower, and
enforceable in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

5.2 Places of Business. The only places of business of Borrower, and the places
where Borrower keeps and intends to keep its Property, are at the addresses
shown on Schedule 5.2 attached hereto.

5.3 Pending Litigation. There are no judgments or judicial or administrative
orders or proceedings pending, or to the knowledge of Borrower, threatened,
against Borrower in any court or before any Governmental Authority relating to a
claim in excess of $100,000 (except for any proceeding relating to any license
or seeking injunctive relief as to which no dollar threshold shall apply) except
as shown on Schedule 5.3 attached hereto, other than counterclaims arising
solely out of routine collection matters brought by Borrower against any Person.
To the knowledge of Borrower, there are no investigations (civil or criminal)
pending or threatened against Borrower in any court or before any Governmental
Authority. Borrower is not in default with respect to any order of any
Governmental Authority. To the knowledge of Borrower, no shareholder or
executive officer of Borrower has been indicted in connection with or convicted
of engaging in any criminal conduct, or is currently subject to any lawsuit or
proceeding or under investigation in connection with any anti-racketeering or
other conduct or activity which may result in the forfeiture of any property to
any Governmental Authority.

5.4 Title to Properties. Borrower has good and marketable title in fee simple
(or its equivalent under applicable Law) to all the Property it purports to own,
free from Liens and free from the claims of any other Person, except for
Permitted Liens.

5.5 Governmental Consent. Neither the nature of Borrower or of its business or
Property, nor any relationship between Borrower and any other Person, nor any
circumstance affecting Borrower in connection with the issuance or delivery of
this Agreement, the Notes or any other Loan Documents is such as to require a
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority on the part of Borrower (other than with
respect to the SBA).



--------------------------------------------------------------------------------

5.6 Taxes. All tax returns required to be filed by Borrower in any jurisdiction
have been filed, and all taxes, assessments, fees and other governmental charges
upon Borrower, or upon any of its Property, income or franchises, which are
shown to be due and payable on such returns have been paid, except for those
taxes being contested in good faith with due diligence by appropriate
proceedings for which appropriate reserves have been maintained under GAAP and
as to which no Lien has been entered. Borrower is not aware of any proposed
additional tax assessment or tax to be assessed against or applicable to
Borrower.

5.7 Financial Statements. The audited consolidated financial statements of
Parent as at and for the year ended December 31, 20122013 (complete copies of
which have been delivered to Lender), and the interim consolidated financial
statements of Parent as at and for the three-month and sixnine-month periods
ended March 31, 2013September 30, 2014 have been prepared in accordance with
GAAP and present fairly the financial position of Parent as of such dates and
the results of its operations for such periods. The Fiscal Year for Parent and
Borrower currently ends on December 31. Borrower’s federal tax identification
number and state organizational identification number for UCC purposes are as
shown on Schedule 5.7 attached hereto. All projections provided to Lender
represent Borrower’s best estimate of Borrower’s (and Parent’s or any
consolidated entity’s) consolidated future financial performance as of the date
thereof and the assumptions contained therein are believed by Borrower to be
fair and reasonable in light of current business conditions.

5.8 Full Disclosure. The financial statements referred to in Section 5.7 of this
Agreement do not, nor does any other written statement of Borrower to Lender in
connection with the negotiation of the Loan, contain any untrue statement of a
material fact. Such statements do not omit a material fact, the omission of
which would make the statements contained therein misleading. There is no fact
known to Borrower which has not been disclosed in writing to Lender which has or
is reasonably likely to have a Material Adverse Effect.

5.9 Subsidiaries. Borrower does not have any Subsidiaries or Affiliates, except
as shown on Schedule 5.9 attached hereto.

5.10 Investments, Guarantees, Contracts, etc.

(a) Borrower does not own or hold equity, long term debt or other Investments in
any other Person, except as shown on Schedule 5.10(a) attached hereto.

(b) Borrower has not entered into any leases for real or personal Property
(whether as landlord or tenant or lessor or lessee), except as shown on Schedule
5.10(b) attached hereto.



--------------------------------------------------------------------------------

(c) Borrower is not a party to any contract or agreement, or subject to any
charter or other corporate restriction, which has or is reasonably likely to
have a Material Adverse Effect.

(d) Borrower, except as otherwise specifically provided in this Agreement, has
not agreed or consented to cause or permit any of its Property whether now owned
or hereafter acquired to be subject in the future (upon the happening of a
contingency or otherwise), to a Lien not permitted by this Agreement.

5.11 Government Regulations, etc.

(a) The use of the proceeds of and Borrower’s issuance of the Notes will not
directly or indirectly violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulations issued pursuant
thereto, including, without limitation, Regulations U, T and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. Borrower does
not own or intend to carry or purchase any “margin stock” within the meaning of
said Regulation U.

(b) Borrower has obtained all licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its Property and for
the conduct of its business.

(c) As of the date hereof, no employee benefit plan (“Pension Plan”), as defined
in Section 3(2) of ERISA, maintained by Borrower or under which Borrower could
have any liability under ERISA: (i) has failed to meet the minimum funding
standards established in Section 302 of ERISA; (ii) has failed to comply in a
material respect with all applicable requirements of ERISA and of the Internal
Revenue Code, including all applicable rulings and regulations thereunder;
(iii) has engaged in or been involved in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Internal Revenue Code which would
subject Borrower to any material liability; or (iv) has been terminated if such
termination would subject Borrower to any material liability. Borrower has not
assumed, or received notice of a claim asserted against Borrower for, withdrawal
liability (as defined in Section 4207 of ERISA) with respect to any multi
employer pension plan and is not a member of any Controlled Group (as defined in
ERISA). Borrower has timely made all contributions when due with respect to any
multi employer pension plan in which it participates and no event has occurred
triggering a claim against Borrower for withdrawal liability with respect to any
multi employer pension plan in which Borrower participates. All Employee Benefit
Plans and multi employer pension plans in which Borrower participates are shown
on Schedule 5.11(c) attached hereto.

(d) Borrower is not in violation of or receipt of written notice that it is in
violation of any applicable statute, regulation or ordinance of the United
States of America, or of any state, city, town, municipality, county or of any
other jurisdiction, or of any agency, or department thereof, (including, without
limitation, Environmental Laws or government procurement regulations), a
violation of which causes or is reasonably likely to cause a Material Adverse
Effect.



--------------------------------------------------------------------------------

(e) Borrower (and each Guarantor) is current with all reports and documents
required to be filed with any state or federal securities commission or similar
agency and is in full compliance in all material respects with all applicable
rules and regulations of such commissions.

5.12 Business Interruptions. Within five (5) years prior to the date hereof,
none of the business, Property or operations of Borrower has been materially and
adversely affected in any way by any casualty, strike, lockout, combination of
workers, order of the United States of America, or any state or local
government, or any political subdivision or agency thereof, directed against
Borrower. There are no pending or, to Borrower’s knowledge, threatened labor
disputes, strikes, lockouts or similar occurrences or grievances affecting
Borrower. No labor contract of Borrower is scheduled to expire prior to
December 1, 2015.May 16, 2019.

5.13 Names and Intellectual Property.

(a) Within five (5) years prior to the Closing Date, Borrower has not conducted
business under or used any other name (whether corporate or assumed) except for
the names shown on Schedule 5.13(a) attached hereto. Except to the extent that
Borrower may conduct business under a name utilizing the word “Newtek” the
ownership of which is with Parent, Borrower is the sole owner of all names
listed on such Schedule 5.13(a) and any and all business done and all invoices
issued in such trade names are Borrower’s sales, business and invoices. Each
trade name of Borrower, including business conducted under a name utilizing the
word “Newtek”, represents a division or trading style of Borrower and not a
separate Subsidiary or Affiliate or independent entity.

(b) All trademarks, service marks, patents or copyrights which Borrower uses,
plans to use or has a right to use are shown on Schedule 5.13(b) attached hereto
and Borrower has the legal authority to use such intellectual property in the
conduct of its business. Borrower is not in violation of any rights of any other
Person with respect to such Property.

(c) Except as shown on Schedule 5.13(c) attached hereto: (i) Borrower does not
require any copyrights, patents, trademarks or other intellectual property, or
any license(s) to use any patents, trademarks or other intellectual property
(other than software licenses generally available) in order to provide services
to its customers in the ordinary course of business; and (ii) Lender will not
require any copyrights, patents, trademarks or other intellectual property or
any licenses to use the same in order to provide such services after the
occurrence of an Event of Default.

5.14 Other Associations. Borrower has not engaged in, nor has it any interest
in, any joint venture or partnership with any other Person except as shown on
Schedule 5.14 attached hereto.



--------------------------------------------------------------------------------

5.15 Environmental Matters. Except as shown on Schedule 5.15 attached hereto:

(a) To Borrower’s knowledge after due inquiry, no Property presently owned,
leased or operated by Borrower contains, or has previously contained, any
Hazardous Substances in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could give rise to liability under, any
Environmental Law.

(b) To Borrower’s knowledge after due inquiry, Borrower is in compliance, and,
for the duration of all applicable statutes of limitations periods, has been in
compliance with all applicable Environmental Laws, and there is no contamination
at, under or about any properties presently owned, leased, or operated by
Borrower or violation of any Environmental Law with respect to such properties
which could reasonably be expected to interfere with any of their continued
operations or reasonably be expected to impair the fair saleable value thereof.

(c) Borrower has not received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws and Borrower has no knowledge that any
such notice will be received or is being threatened.

(d) Hazardous Substances have not been transported or disposed of in a manner or
to a location which are reasonably likely to give rise to liability of Borrower
under any Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending,
or to the knowledge of Borrower, threatened under any Environmental Law to which
Borrower is, or to Borrower’s knowledge will be, named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding, the
implementation of which is reasonably likely to have a Material Adverse Effect
on Borrower’s business, financial condition, Property or prospects under any
Environmental Law.

5.16 Regulation O. No director, executive officer or principal shareholder of
Borrower or any Guarantor is a director, executive officer or principal
shareholder of Lender. For the purposes hereof the terms “director” “executive
officer” and “principal shareholder” (when used with reference to Lender), have
the respective meanings assigned thereto in Regulation O issued by the Board of
Governors of the Federal Reserve System.

5.17 Capital Stock. The authorized and outstanding Capital Stock of Borrower is
as shown on Schedule 5.17 attached hereto. All of the Capital Stock of Borrower
has been duly and validly authorized and issued and is fully paid and
non-assessable and has been sold and delivered to the holder thereof in
compliance with, or under valid exemption from, all Federal and state Laws and
the rules and regulations of all Governmental Authorities governing the sale and
delivery of securities. Except for the rights and obligations shown on Schedule
5.17, there are no subscriptions, warrants, options, calls, commitments, rights
or agreements by which Borrower or any of the shareholders of Borrower is bound
relating to the issuance, transfer, voting or redemption of shares of its
Capital Stock or any pre-emptive rights held by any Person with respect to the
shares of Capital Stock of Borrower. Except as



--------------------------------------------------------------------------------

shown on Schedule 5.17, Borrower has not issued any securities convertible into
or exchangeable for shares of its Capital Stock or any options, warrants or
other rights to acquire such shares or securities convertible into or
exchangeable for such shares.

5.18 Solvency. After giving effect to the transactions contemplated under this
Agreement, Borrower is solvent, is able to pay its debts as they become due, and
has capital sufficient to carry on its business and all businesses in which it
is about to engage, and now owns Property having a value both at fair valuation
and at present fair salable value greater than the amount required to pay
Borrower’s debts. Borrower will not be rendered insolvent by the execution and
delivery of this Agreement or any of the other Loan Documents executed in
connection with this Agreement or by the transactions contemplated hereunder or
thereunder.

5.19 Perfection and Priority. This Agreement and the other Loan Documents are
effective to create in favor of Lender legal, valid, enforceable and perfected
first priority Liens in all right, title and interest of Borrower in the
Collateral, superior in right to any and all other Liens, existing or future.

5.20 Commercial Tort Claims. As of the Closing Date, Borrower is not a party to
any Commercial Tort Claims, except as shown on Schedule 3.1(a)(xiv) attached
hereto.

5.21 Letter of Credit Rights. As of the Closing Date, Borrower has no rights
under an outstanding letter of credit, except as shown on Schedule 5.21 attached
hereto.

5.22 Deposit Accounts. All deposit accounts of Borrower are shown on Schedule
5.22 attached hereto.

5.23 Preferred Lender Status. As of the Closing Date, Borrower has been approved
as and continues to be a preferred lender under the SBA’s Preferred Lender
Program in accordance with the SBA Rules and Regulations. Borrower has not been
advised, and has no reason to believe, that it will not continue to be such a
preferred lender after the Closing Date.

SECTION VI. BORROWER’S AFFIRMATIVE COVENANTS

Borrower covenants that until all of the Obligations are paid and satisfied in
full, that:

6.1 Payment of Taxes and Claims. Borrower shall pay, before they become
delinquent, all taxes, assessments and governmental charges, or levies imposed
upon it, or upon Borrower’s Property, and all claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons, entitled to the
benefit of statutory or common Law Liens which, in any case, if unpaid, would
result in the imposition of a Lien upon its Property; provided, however, that
Borrower shall not be required to pay any such tax, assessment, charge, levy,
claim or demand if the amount, applicability or validity thereof, shall at the
time, be contested in good faith and by appropriate proceedings by Borrower, and
if Borrower shall have set aside on its books adequate reserves in respect
thereof, if so required in accordance with GAAP; which deferment of payment is
permissible so long as no Lien other than a Permitted Lien has been entered and
Borrower’s title to, and its right to use, its Property are not materially
adversely affected thereby.



--------------------------------------------------------------------------------

6.2 Maintenance of Properties and Corporate Existence.

(a) Property. Borrower shall maintain its Property in good condition (normal
wear and tear excepted) make all necessary renewals, replacements, additions,
betterments and improvements thereto and will pay and discharge when due the
cost of repairs and maintenance to its Property, and will pay all rentals when
due for all real estate leased by Borrower.

(b) Property Insurance, Public and Products Liability Insurance. Borrower shall
maintain insurance (i) on all insurable tangible Property against fire, flood,
casualty and such other hazards (including, without limitation, extended
coverage, workmen’s compensation, boiler and machinery, with inflation coverage
by endorsement) and (ii) against public liability, product liability and
business interruption, in each case in such amounts, with such deductibles and
with such insurers as are customarily used by companies operating in the same
industry and geographic area as Borrower. At or prior to Closing, Borrower shall
furnish Lender with duplicate original policies of insurance or such other
evidence of insurance as Lender may require, and any certificates of insurance
shall be issued on Accord Form-27. In the event Borrower fails to procure or
cause to be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, Lender may do so for Borrower, but Borrower
shall continue to be liable for the same. The policies of all such casualty
insurance shall contain standard Lender’s Loss Payable Clauses (and, with
respect to liability and interruption insurance, additional insured clauses)
issued in favor of Lender under which all losses thereunder shall be paid to
Lender as Lender’s interest may appear. Such policies shall expressly provide
that the requisite insurance cannot be altered or canceled without thirty
(30) days prior written notice to Lender and shall insure Lender notwithstanding
the act or neglect of Borrower. With respect to any single claim which exceeds
$500,000 or any series of claims in any twelve month period which in the
aggregate exceeds $1,500,000, Borrower hereby appoints Lender as Borrower’s
attorney-in-fact, exercisable at Lender’s option to endorse any check which may
be payable to Borrower in order to collect the proceeds of such insurance and
any amount or amounts collected by Lender pursuant to the provisions of this
Section may be applied by Lender, in its sole discretion, to any Obligations or
to repair, reconstruct or replace the loss of or damage to Collateral as Lender
in its discretion may from time to time determine. Borrower further covenants
that all insurance premiums owing under its current policies have been paid.
Borrower shall notify Lender, immediately, upon Borrower’s receipt of a notice
of termination, cancellation, or non-renewal from its insurance company of any
such policy. In addition Borrower shall, consistent with the requirements of the
SBA, cause each SBA 7(a) Loan Obligor to maintain Borrower as a named as
additional insured or loss payee, as appropriate, in all such policies.

(c) Financial Records. Borrower shall keep current and accurate books of records
and accounts in which full and correct entries will be made of all of its
business transactions, and will reflect in its financial statements adequate
accruals and appropriations to reserves, all in accordance with GAAP. Borrower
shall not change its Fiscal Year end date without the prior written consent of
Lender.



--------------------------------------------------------------------------------

(d) Corporate Existence and Rights. Borrower shall do (or cause to be done) all
things necessary to preserve and keep in full force and effect its existence,
good standing, rights and franchises.

(e) Compliance with Laws. Borrower shall be in compliance with any and all Laws,
ordinances, governmental rules and regulations, and court or administrative
orders or decrees to which it is subject, whether federal, state or local,
(including, without limitation, Environmental Laws and government procurement
regulations) and shall obtain any and all licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its Property or to the
conduct of its businesses, which violation or failure to obtain causes or could
cause a Material Adverse Effect. Borrower shall timely satisfy all assessments,
fines, costs and penalties imposed (after exhaustion of all appeals, provided a
stay has been put in effect during such appeal) by any Governmental Authority
against Borrower or any Property of Borrower. Without limiting the foregoing,
Borrower shall cause the Required Procedures, the SBA 7(a) Note Receivable
Documents and all actions and transactions by Borrower in connection therewith
(a) to comply with SBA Rules and Regulations, and (b) to comply with all other
requirements of all applicable Laws except where the failure to comply with such
other requirements of any applicable Law reasonably could not be expected to
result in a Material Adverse Effect.

(f) Business Conducted. Borrower shall continue in the business presently
operated by it using its best efforts to maintain its customers and goodwill.
Borrower shall not engage, directly or indirectly, in any material respect in
any line of business materially different from the businesses conducted by
Borrower immediately prior to the Closing Date.

6.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
claiming in excess of One Hundred Thousand Dollars ($100,000.00) from Borrower,
or which is reasonably likely to have a Material Adverse Effect.

6.4 Issue Taxes. Borrower shall pay all taxes (other than taxes based upon or
measured by any Lender’s income or revenues or any personal property tax), if
any, in connection with the issuance of the Notes and the recording of any lien
documents. The obligations of Borrower hereunder shall survive the payment of
Borrower’s Obligations hereunder and the termination of this Agreement.

6.5 Bank Accounts. Borrower and each Guarantor shall maintain its primary
depository and disbursement account(s) with Lender.

6.6 Employee Benefit Plans. Borrower shall (a) fund all of its Pension Plan(s)
in a manner that will satisfy the minimum funding standards of Section 302 of
ERISA, (b) furnish Lender, promptly upon Lender’s request, with copies of all
reports or other statements filed with the United States Department of Labor,
the PBGC or the IRS with



--------------------------------------------------------------------------------

respect to all Pension Plan(s), or which Borrower, or any member of a Controlled
Group, may receive from the United States Department of Labor, the IRS or the
PBGC, with respect to all such Pension Plan(s), and (c) promptly advise Lender
of the occurrence of any reportable event (as defined in Section 4043 of ERISA,
other than a reportable event for which the thirty (30) day notice requirement
has been waived by the PBGC) or prohibited transaction (under Section 406 of
ERISA or Section 4975 of the Internal Revenue Code) with respect to any such
Pension Plan(s) and the action which Borrower proposes to take with respect
thereto. Borrower will make all contributions when due with respect to any multi
employer pension plan in which it participates and will promptly advise Lender
upon (x) its receipt of notice of the assertion against Borrower of a claim for
withdrawal liability, (y) the occurrence of any event which, to Borrower’s
knowledge, would trigger the assertion of a claim for withdrawal liability
against Borrower, and (z) upon the occurrence of any event which, to Borrower’s
knowledge, would place Borrower in a Controlled Group as a result of which any
member (including Borrower) thereof may be subject to a claim for withdrawal
liability, whether liquidated or contingent.

6.7 Financial Covenants.

(a) Borrower shall cause Parent to at all times comply with the following
financial covenants which shall be tested on Parent together with its
consolidated Subsidiaries:not permit its Debt Service Coverage Ratio at any time
to be less than 1.25 to 1.00.

(i) As at the last day of each Fiscal Quarter, Parent shall maintain a Fixed
Charge Coverage Ratio of at least 1.50:1; and

(ii) As of the last day of each Fiscal Quarter, Parent shall maintain a minimum
EBITDA for the twelve (12) month period ending on each of the following dates of
the following amounts: (A) as of the last day of each Fiscal Quarter during
Fiscal Year 2011, $7,000,000; (B) as of March 31, 2012, June 30, 2012 and
September 30, 2012, $7,500,000; and (C) as of the last day of each Fiscal
Quarter thereafter, $10,500,000; and

(iii) There shall be at least $4,000,000.00 in unrestricted cash on the
consolidated balance sheet of the Parent at all times.

(b) As of the last day of each Fiscal Quarter, Borrower shall maintain a minimum
EBITDA for the twelve (12) month period ending on each of the following dates of
the following amounts: (A) as of March 31, 2011 and June 30, 2011, $2,200,000;
(B) as of September 30, 2011 and December 31, 2011, $2,400,000; (C) ) as of
March 31, 2012, June 30, 2012 and September 30, 2012, $2,600,000; and (D) as of
the last day of each Fiscal Quarter thereafter, $8,000,000.such day of at least
$12,500,000.

(c) Universal Processing Services of Wisconsin LLC (d/b/a Newtek Merchant
Solutions) shall at all times comply with the following financial covenants
which shall be tested on the basis of the results of the Electronic Payment
Processing segment: as of the last day of each Fiscal Quarter, Universal
Processing Services of Wisconsin LLC (d/b/a



--------------------------------------------------------------------------------

Newtek Merchant Solutions) shall maintain a minimum EBITDA for the twelve
(12) month period ending on each of the following dates of the following
amounts: (A) as of March 31, 2011, June 30, 2011; $5,000,000 (B) as of
December 31, 2011, $5,500,000; (B) as of March 31, 2012, June 30, 2012 and
September 30, 2012, $5,600,000; and (C) as of the last day of each Fiscal
Quarter thereafter, $6,800,000.

(d) As of the last day of each Fiscal Quarter, Crystaltech shall maintain a
minimum EBITDA for the twelve (12) month period ending on each of the following
dates of the following amounts: (A) as of the last day of each Fiscal Quarter
through and including September 30, 2012, $5,400,000; and (B) as of the last day
of each Fiscal Quarter thereafter, $4,000,000.

(c) (e) Borrower (on a stand-alone basis and without regard to the combination
or consolidation of any Subsidiary or Affiliate otherwise permitted or required
under GAAP) will have net income (as determined in accordance with GAAP except
as provided in the parenthetical above) for each fiscal quarterFiscal Quarter of
Borrower of at least $1.00.

6.8 Financial and Business Information; Other Reports. Borrower shall deliver or
cause to be delivered to Lender the following:

(a) Financial Statements and Collateral Reports. Such data, reports, statements
and information, financial or otherwise, as Lender may reasonably request,
including, without limitation:

(i) (A) Within forty five (45) days after the end of each Fiscal Quarter (other
than the last Fiscal Quarter in any Fiscal Year), financial information
regarding Parent and its consolidated subsidiaries, certified by the Chief
Financial Officer of Parent, consisting of consolidated (i) unaudited balance
sheets as of the close of such Fiscal Quarter and the related statements of
income and cash flows for that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter; (ii) unaudited statements of income and cash flows for
such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior year and on a trailing twelve month basis, and
(iii) including an income statement for Parent on a consolidated basis by
business segment as currently reported by Parent, all prepared in accordance
with GAAP (subject to normal year-end adjustments) and (B) within forty five
(45) days after the end of each Fiscal Quarter, the actual results of operations
of Borrower for the Fiscal Quarter, compared to the Projections for such Fiscal
Quarter.

(ii) Within ninety (90) days after the end of each Fiscal Year, audited
financial statements for Parent and its Subsidiaries on a consolidated basis,
consisting of balance sheets, cash flow statements and statements (including
statements on a business segment basis) of income and retained earnings and,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which financial statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing and acceptable to Lender.



--------------------------------------------------------------------------------

(iii) Within fifteen (15) days after the end of each Fiscal Month, Borrowing
Base Certificates, which shall include, among other things, detailed reporting
as to eligibility of Financed Guaranteed Loans and Financed Non-Guaranteed
Loans.

(iv) Within forty five (45) days after the end of each Fiscal Quarter, financial
information regarding Borrower and its consolidated subsidiaries, certified by
the Chief Financial Officer of Borrower, consisting of consolidated
(i) unaudited balance sheets as of the close of such Fiscal Quarter and the
related statements of income and cash flows for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter; (ii) unaudited statements of
income and cash flows for such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding period in the prior year and on a trailing
twelve month basis, and (iii) including an income statement for Borrower on a
consolidated basis by business segment as currently reported by Parent, all as
prepared in accordance with GAAP (subject to normal year-end adjustments).

(v) Within ninety (90) days after the end of each Fiscal Year, audited financial
statements for Borrower and its Subsidiaries on a consolidated basis, consisting
of balance sheets, cash flow statements and statements (including statements on
a business segment basis) of income and retained earnings and, setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
financial statements shall be prepared in accordance with GAAP and certified
without qualification, by an independent certified public accounting firm of
national standing and acceptable to Lender.

(vi) Within ninety (90) days after the end of each Fiscal Year, three-year
projections for Parent and for Borrower, prepared in light of the past
operations of their respective businesses, but including future payments of
known contingent liabilities, prepared on a quarterly basis for the then current
Fiscal Year and annually for the following two years (“Projections”). The
Projections shall be based upon the same accounting principles as those used in
the preparation of the financial statements described above and the estimates
and assumptions stated therein, all of which Parent and Borrower each believe to
be reasonable and fair in light of current conditions and current facts known to
Parent and Borrower, as applicable, and reflect Parent’s and Borrower’s good
faith and reasonable estimates of the future financial performance of Parent and
Borrower, respectively, for the periods set forth therein.

(b) Management Letters. Within five (5) Business Days after receipt thereof by
any Credit Party, copies of all management letters, exception reports or similar
letters or reports received by such Credit Party from its independent certified
public accountants.

(c) Governmental Reports. Borrower agrees that, if requested by Lender, it shall
promptly furnish Lender with copies of all reports filed with any federal, state
or local Governmental Authority.

(d) Notice of Event of Default. Promptly upon a director or executive officer of
Borrower obtaining knowledge of the existence of any condition or event which



--------------------------------------------------------------------------------

constitutes a Default or an Event of Default under this Agreement, Borrower
shall provide Lender with a written notice specifying the nature and period of
existence thereof and what action Borrower is taking (and proposes to take) with
respect thereto.

(e) Notice of Claimed Default. Promptly upon receipt by Borrower of a notice of
default, oral or written, given to Borrower by any creditor for Indebtedness for
borrowed money, or otherwise holding long term Indebtedness of Borrower in
excess of Fifty Thousand Dollars ($50,000.00), Borrower shall give notice of the
same to Lender.

(f) Securities and Other Reports. If Borrower shall be required to file reports
with the Securities and Exchange Commission pursuant to Section 13(a) or 15(d)
of the Securities Exchange Act of 1934, as amended, Borrower shall promptly upon
its becoming available, provide Lender with one copy of each financial
statement, report, notice or proxy statement sent by Borrower to stockholders
generally, and, a copy of each regular or periodic report, and any registration
statement, or prospectus in respect thereof, filed by Borrower with any
securities exchange or with federal or state securities and exchange commissions
or any successor agency.

6.9 Officers’ Certificates. Along with each set of financial statements and or
reports delivered to Lender pursuant to Section 6.8 hereof, Borrower and each
corporate Guarantor shall deliver to Lender a certificate (“Compliance
Certificate”) from the chief financial officer, chief executive officer or
president of Borrower and each corporate Guarantor (and as to certificates
accompanying the annual financial statements of Borrower and each corporate
Guarantor, also certified by Borrower’s independent certified public accountant)
setting forth:

(a) Event of Default. That the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his/her supervision) a
review of the transactions and conditions of Borrower and each corporate
Guarantor from the beginning of the accounting period covered by the financial
statements being delivered therewith to the date of the certificate, and that
such review has not disclosed the existence during such period of any condition
or event which constitutes a Default or an Event of Default or, if any such
condition or event exists, specifying the nature and period of existence thereof
and what action Borrower and/or each corporate Guarantor has taken or proposes
to take with respect thereto.

(b) Covenant Compliance; The information (including detailed calculations)
required in order to establish that Borrower is in compliance with the
requirements of Section 6.7 of this Agreement, as of the end of the period
covered by the financial statements delivered.

6.10 Audits and Inspection. Borrower shall permit any of Lender’s officers or
other representatives to visit and inspect upon reasonable notice during
business hours any of the locations of Borrower, to examine and audit all of
Borrower’s books of account, records, reports and other papers, to make copies
and extracts there from and to discuss its affairs, finances and accounts with
its officers, employees and independent certified public



--------------------------------------------------------------------------------

accountants all at Borrower’s expense at the standard rates charged by Lender
for such activities, plus Lender’s reasonable out-of-pocket expenses (all of
which amounts shall be Expenses). Borrower acknowledges that Lender intends to
conduct such audits at least twice annually.

6.11 Blocked Account. On or before the Closing Date and until all Obligations
have been fully and finally paid., Borrower shall establish a blocked account
with Lender (“Blocked Account”), and deposit and/or shall cause to be deposited
directly into such Blocked Account all payments swept from the Trust Account in
a manner consistent with the Cash Management System.

6.12 Information to Participant. Lender may divulge to any participant, assignee
or co-lender or prospective participant, assignee or co-lender it may obtain in
the Loan or any portion thereof, all information, and furnish to such Person
copies of any reports, financial statements, certificates, and documents
obtained under any provision of this Agreement, or related agreements and
documents.

6.13 Material Adverse Developments. Borrower agrees that immediately upon
obtaining knowledge of any development or other information outside the ordinary
course of business (and excluding matters of a general economic, financial or
political nature) which would reasonably be expected to have a Material Adverse
Effect it shall give to Lender telephonic notice specifying the nature of such
development or information and such anticipated effect. In addition, such verbal
communication shall be confirmed by written notice thereof to Lender on the same
day such verbal communication is made or the next Business Day thereafter.

6.14 Places of Business. Borrower shall give thirty (30) days prior written
notice to Lender of any changes in the location of any of their respective
places of business, of the places where records concerning their Accounts or
where its Inventory are kept, or the establishment of any new, or the
discontinuance of any existing, place of business; provided that Borrower may
not establish any place of business outside of the United States.

6.15 Commercial Tort Claims. Borrower will immediately notify Lender in writing
in the event that Borrower becomes a party to or obtains any rights with respect
to any Commercial Tort Claim. Such notification shall include information
sufficient to describe such Commercial Tort Claim, including, but not limited
to, the parties to the claim, the court in which the claim was commenced, the
docket number assigned to such claim, if any, and a detailed explanation of the
events that gave rise to the claim. Borrower shall execute and deliver to Lender
all documents and/or agreements necessary to grant Lender a security interest in
such Commercial Tort Claim to secure the Obligations. Borrower authorizes Lender
to file (without Borrower’s signature) initial financing statements or
amendments, as Lender deems necessary to perfect its security interest in the
Commercial Tort Claim.

6.16 Letter of Credit Rights. Borrower shall provide Lender with written notice
of any letters of credit for which Borrower is the beneficiary. Borrower shall
execute and deliver (or cause to be executed or delivered) to Lender, all
documents and agreements as Lender may require in order to obtain and perfect
its security interest in such letters of credit.



--------------------------------------------------------------------------------

6.17 Inter-Company and Shareholder Loans. All inter-company loans to Borrower
from a Guarantor or from any officer, director or employee, or affiliates shall
be subordinate to this Loan pursuant to a subordination agreement in form and
substance satisfactory to Lender.

6.18 Separateness Covenant. Borrower agrees and covenants that:

(a) Borrower will maintain Borrower’s separate existence and identity and will
take reasonable steps to make it apparent to third parties that Borrower is an
entity with assets (in particular the Pledged Shares (as defined in the Pledge
Agreement)) and liabilities distinct from those of each Guarantor.

(b) Not in limitation of the generality of the foregoing, Borrower agrees as
follows:

(i) Borrower will not inadvertently commingle its assets in any material
respects with those of any other Person and shall take all reasonable steps to
maintain its assets in a manner that facilitates their identification and
segregation from those of each Guarantor;

(ii) Borrower shall take all reasonable steps to prevent any of Borrower’s funds
from at any time being pooled with any funds of each Guarantor and shall not
maintain joint bank accounts or other depository accounts to which Guarantors
have access;

(iii) Borrower will conduct its business in its own name and from an office
separate (or otherwise internally distinguishable) from that of Guarantors;

(iv) Borrower will maintain separate corporate records and books of account from
those of any other Person;

(v) Borrower will maintain separate financial statements from those of any other
Person; provided, however, financial information about Borrower may be contained
in consolidated financial statements issued by Parent;

(vi) Borrower will pay its own liabilities, including the salaries of its own
employees, consultants and agents and any liabilities referred to in clause
(vii) below, from its own funds and bank accounts;

(vii) Borrower will compensate Guarantors at market rates for any services that
such parties render to Borrower (which services may be evidenced on the
financial statements of Borrower, Parent and other Affiliates of Borrower by the
allocation of overhead by Parent or such other Affiliates of Borrower to
Borrower); and

 



--------------------------------------------------------------------------------

(viii) Borrower will observe the formalities of a corporationlimited liability
company in all material respects.

6.19 Borrower as Servicer. Borrower shall at its own expense service all of the
SBA 7(a) Note Receivables, including (i) the billing, posting and maintaining of
complete records applicable thereto, and (ii) subject to applicable SBA Rules
and Regulations, the taking of such action with respect thereto as Borrower may
deem advisable.

6.20 Negotiable Collateral. Borrower shall cause the original of each SBA 7(a)
Loan Note to be delivered to FTA or such other Person designated in accordance
with the Multi-Party Agreement and to be dealt with as provided therein. Subject
to the Multi-Party Agreement, in the event that any other Collateral, including
proceeds, is evidenced by or consists of collateral readily negotiable, and if
and to the extent that perfection of priority of Lender’s security interest is
dependent on or enhanced by possession, Borrower, immediately upon the request
of Lender, shall endorse and deliver physical possession of such negotiable
collateral to Lender.

6.21 Collection of SBA 7(a) Note Receivables, Accounts, General Intangibles and
Chattel Paper. Subject in each case to the Multi-Party Agreement, at any time
after the occurrence and during the continuation of a Default or Event of
Default under this Agreement or any other Loan Document, Lender or Lender’s
designee may (a) notify SBA 7(a) Loan Obligors or other obligors that SBA 7(a)
Note Receivables, Accounts, Chattel Paper, or General Intangibles have been
assigned to Lender or that Lender has a security interest therein, or
(b) collect the SBA 7(a) Loan Receivables, Accounts, Chattel Paper or General
Intangibles directly and charge the collection costs and expenses to the Loan
Account. Subject in each case to the Multi-Party Agreement, Borrower agrees that
it will hold in trust for Lender, as Lender’s trustee, any payments with respect
to or in connection with SBA 7(a) Note Receivables or SBA 7(a) Note Receivable
Collateral that it receives and immediately will deliver said payments with
respect to or in connection with SBA 7(a) Note Receivables or SBA 7(a) Note
Receivable Collateral to a replacement servicer appointed or approved by the SBA
or, at the request of Lender with the SBA’s consent to Lender, in each case, in
their original form as received by Borrower.

6.22 Records. Borrower shall maintain accurate and materially complete records
regarding all SBA 7(a) Note Receivables, including without limitation all SBA
7(a) Note Receivables which have been guaranteed by the principals of the
respective SBA 7(a) Loan Obligors; provided that in no event shall such records
fail to comply with the requirements of the SBA Rules and Regulations.

6.23 Due Diligence. Borrower shall cooperate fully with Lender in connection
with Lender’s due diligence, from time to time, with respect to property
proposed by Borrower as Collateral and SBA 7(a) Note Receivable Collateral.
Lender shall be entitled to procure such appraisals, brokers’ price opinions,
lien search reports, tax filing reports, title reports, evaluations or other
reports, certifications or information as it may require in connection with its
evaluation or re-evaluation of any Collateral.



--------------------------------------------------------------------------------

6.24 Multi-Party Agreement; Trust Account Agreement; Blocked Account Agreement.
Borrower shall comply in a timely manner with all of its obligations and
agreements under the Multi-Party Agreement, the Trust Account Agreement and the
Blocked Account Agreement, including without limitation, providing complete and
accurate instructions, in accordance with the terms of the Blocked Account
Agreement.

6.25 REO Property. Promptly upon acquisition of any REO Property, the applicable
Credit Party shall execute such deeds of trust, mortgages and other
documentation with respect to such Credit Party’s interest in such REO Property,
and to the extent, if any, required by SBA Rules and Regulations, obtain and
deliver or cause to be delivered to Lender, an appraisal that is compliant with
the requirements of FIRREA, a mortgagee policy of title insurance, environmental
report, engineering report or other documentation as Lender may reasonably
request in connection therewith.

6.26 Foreclosure (or Deed in Lieu) Regarding SBA 7(a) Note Receivable
Collateral. Borrower shall notify Lender of sending or recording any notice of
default on a SBA 7(a) Note Receivable within fifteen (15) days of such sending
or recording, and notify Lender thereof in writing with each Borrowing Base
Certificate delivered to Lender. Borrower shall also notify Lender in writing
with each Borrowing Base Certificate delivered to Lender, the date upon which
any notice of foreclosure sale was recorded and the initial date set for related
foreclosure sale. In the case of a notice of foreclosure sale, Borrower will
also notify Lender in writing of the recordation of any related notice of
trustee sale within five (5) days of recordation thereof, and include in such
notice the date first set for sale. Promptly upon consummation of any such
foreclosure or trustee sale, or any deed or bill of sale in lieu of foreclosure,
retention of collateral in satisfaction of debt or similar transaction, Borrower
shall deliver to Lender true and complete copies of all documentation executed
(in the case of notices, postings and the like), or to be executed (in the case
of deeds, bills of sale or other documents related to consummation of such
transaction or transfer of such property), by Borrower in respect thereof. In
the event Borrower intends or expects, by means of any such foreclosure, deed or
bill of sale in lieu of foreclosure, retention of collateral in satisfaction of
debt or similar transaction, to acquire title to any personal property included
in the SBA 7(a) Note Receivable Collateral, Borrower shall, contemporaneously
upon acquiring such title, execute and deliver to Lender such security
agreements, financing statements or other documents as may be required by Lender
in order to maintain Lender’s interest therein (Borrower hereby appoints Lender
as its attorney-in-fact, and grants Lender a special power of attorney, coupled
with an interest, to execute any such security agreements, financing statements
or other documents, in Borrower’s name and on its behalf, and file and record
same as required to perfect Lender’s interest therein). If permitted by
applicable SBA Rules and Regulations, Borrower will not acquire title to, or
take possession of, any such real property unless Borrower has determined, based
on an environmental site assessment prepared by a credentialed consultant
acceptable to Lender who regularly conducts environmental audits, either that
such real property, including all improvements thereon, is in compliance with
all applicable Environmental Laws and that there are no circumstances present on
such real property relating to the use, management or disposal of any Hazardous
Materials for which investigation, testing, monitoring, containment, clean-up or
remediation could be required under any Environmental Law, or that the cost of
any such actions is justified and appropriate in relation to the liquidation
value of such real property.



--------------------------------------------------------------------------------

6.27 Eligible SBA 7(a) Note Receivables. With regard to Financed Guaranteed
Loans and Financed Non-Guaranteed Loans: (a) each related SBA 7(a) Guaranteed
Note Receivable and each related SBA 7(a) Non-Guaranteed Note Receivable, as
applicable, will (i) represent bona fide existing obligations created by the
lending of money by Borrower to SBA 7(a) Loan Obligors in the ordinary course of
Borrower’s business, (ii) be unconditionally owed to Borrower without defenses,
disputes, offsets or counterclaims, or rights of return or cancellation and is
secured by SBA 7(a) Note Receivable Collateral in accordance with the Required
Procedures, and (iii) be documented on Approved Forms in accordance with the
Required Procedures. Unless otherwise clearly disclosed to Lender in writing
prior to submission to Lender for evaluation for eligibility, Borrower will not
have received notice of (a) actual or imminent bankruptcy, insolvency, or
material impairment of the financial condition of any SBA 7(a) Loan Obligor
regarding any such SBA 7(a) Guaranteed Note Receivable or any such SBA 7(a)
Non-Guaranteed Note Receivable or (b) actual or threatened litigation regarding
the validity or enforceability of any such SBA 7(a) Guaranteed Note Receivable
or any such SBA 7(a) Non-Guaranteed Note Receivable or the validity,
enforceability or priority of any such SBA 7(a) Note Receivable Collateral. With
respect to each such SBA 7(a) Guaranteed Note Receivable and each such Eligible
SBA 7(a) Non-Guaranteed Note Receivable, Borrower will, no later than the
respective funding date of the related Financed Guaranteed Loan or Financed
nonNon-Guaranteed Loan, as applicable, have taken the steps required to perfect
Borrower’s Liens in any SBA 7(a) Note Receivable Collateral for such SBA 7(a)
Guaranteed Note Receivable or such SBA 7(a) Non-Guaranteed Note Receivable, as
applicable, against the applicable SBA 7(a) Loan Obligor in all applicable
jurisdictions. Unless otherwise clearly disclosed to Lender in writing prior to
or simultaneously with submission to Lender for evaluation for eligibility,
Borrower represents that it will be the sole legal and beneficial owner of each
such SBA 7(a) Guaranteed Note Receivable, and that no participation interest or
other ownership interest (legal, beneficial or otherwise) has been sold or is
otherwise outstanding with respect thereto.

6.28 Compliance. The Required Procedures, the SBA 7(a) Note Receivable Documents
and all actions and transactions by Borrower in connection therewith will comply
in all material respects with all Applicable Laws. Borrower covenants and agrees
that each Financed Guaranteed Loan and each Financed Non-Guaranteed Loan shall
comply with the following: (a) all conditions precedent to the effectiveness of
the guaranty of the SBA and all other obligations of the SBA under Applicable
Laws with respect thereto shall have been met; (b) Borrower shall have perfected
its security interests and Liens in and to all underlying collateral; (c) it
shall conform to all SBA Rules and Regulations; and (d) it shall have been
originated by Borrower.

6.29 Intellectual Property. Borrower agrees as follows:

(iv) it will notify the Lender immediately if it knows, or has reason to know,
that any application or registration relating to any Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any



--------------------------------------------------------------------------------

adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding Borrower’s ownership
of, or the validity of, any Intellectual Property or Borrower’s right to
register the same or to own and maintain the same;

(v) whenever Borrower, either by itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, it shall report such filing to the Lender within
five (5) Business Days thereafter. Upon request of the Lender, Borrower,
promptly but in any event no later than three (3) Business Days after such
request, will execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Lender may request to evidence the
Lender’s security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of Borrower relating thereto or represented
thereby including, without limitation, a copyright security agreement, patent
security agreement and/or a trademark security agreement in form and substance
satisfactory to the Lender for filing;

(vi) it will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application relating to any Intellectual Property (and to obtain the
relevant registration) and to maintain each registration of the Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability; and

(vii) in the event that any Intellectual Property is infringed, misappropriated
or diluted by a third party, Borrower shall (i) take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Lender after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

6.30 Payments and Modifications of Subordinated Debt. Borrower will not, and
will not permit any other Person to: (a) declare, pay, make or set aside any
amount for payment in respect of, (b) amend, modify or restate any of the terms
of, or (c) enter into any refinancing of (i) any Subordinated Debt other than
the prepayment of Subordinated Debt of one Credit Party owing to another Credit
Party that is expressly permitted by the applicable Subordination Documents.



--------------------------------------------------------------------------------

SECTION VII. BORROWER’S NEGATIVE COVENANTS

Borrower covenants that until all of the Obligations are paid and satisfied in
full and, that:

7.1 Merger, Consolidation, Dissolution or Liquidation.

(a) Borrower shall not engage in any Asset Sale other than: (i) Inventory sold
in the ordinary course of Borrower’s business; (ii) equipment that is replaced
by other equipment of comparable or superior quality and value within ninety
(90) days of such Asset Sale; (iii) a sale of property in one transaction or a
series of transactions with a fair market value of less than One Hundred
Thousand Dollars ($100,000) during any six month period; or (iv) Permitted
Dispositions.

(b) Borrower shall not merge or consolidate with any other Person or commence a
dissolution or liquidation.

7.2 Acquisitions. Borrower shall not acquire all or a material portion of the
Capital Stock or assets of any Person in any transaction or in any series of
related transactions or enter into any sale and leaseback transaction.

7.3 Liens and Encumbrances. Borrower shall not: (i) execute a negative pledge
agreement with any Person covering any of its Property; or (ii) cause or permit
or agree or consent to cause or permit in the future (upon the happening of a
contingency or otherwise), its Property (including, without limitation, the
Collateral), whether now owned or hereafter acquired, to be subject to a Lien or
be subject to any claim except for Permitted Liens.

7.4 Transactions With Affiliates or Subsidiaries. Borrower shall not enter into
any transaction with any Subsidiary or other Affiliate, including, without
limitation, the purchase, sale, or exchange of Property, orthe provision of
administrative or other similar services to or by Borrower in the ordinary
course of business, the loaning or giving of funds to any Affiliate or any
Subsidiary, or the borrowing or receipt of funds from any Affiliate or
Subsidiary, in each case unless: (i) (A) except with regard to loans or advances
to Borrower by either the Permitted Capcos or by Parent expressly permitted
under the Loan Documents, such Subsidiary or Affiliate is engaged in a business
substantially related to the business conducted by Borrower, and (B) except with
regard to loans or advances to Borrower by either the Permitted Capcos or by
Parent expressly permitted under the Loan Documents, the transaction is in the
ordinary course of Borrower’s business (but nevertheless such loans or advances
to Borrower by either the Permitted Capcos or by Parent must be consistent with
past practices), and, in each case, pursuant to the reasonable requirements of
Borrower’s business and upon terms substantially the same and no less favorable
to Borrower as it would obtain in a comparable arm’s length transactions with
any Person not an Affiliate or a Subsidiary, and so long as such transaction is
not prohibited hereunder; (ii) such transaction is intended for incidental
administrative purposes; or (iii) it is a dividend. or other Restricted Payment
permitted by this Agreement; provided, that with respect to each such
transaction, any and all Inter-Company Obligations are at all times fully
subordinated to Lender pursuant

 



--------------------------------------------------------------------------------

to Subordination Documents. Borrower has previously provided to Lender a true,
complete and correct schedule of all transactions between or among Borrower and
any Subsidiary or other Affiliate of Borrower existing on the date of the First
Amendment to Loan Documents dated as of June 18, 2015 between Borrower and
Lender.

7.5 Guarantees. Excepting the endorsement in the ordinary course of business of
negotiable instruments for deposit or collection (and the joint obligations to
Lender hereunder), Borrower shall not become or be liable, directly or
indirectly, primary or secondary, matured or contingent, in any manner, whether
as guarantor, surety, accommodation maker, or otherwise, for the existing or
future Indebtedness of any kind of any Person.

7.6 Distributions, Bonuses and Other Indebtedness. Borrower shall not:
(i) declare or pay any cash bonus compensation to its officers if an Event of
Default exists or would result from the payment thereof; (ii) incur, become
liable for or suffer to exist any Indebtedness other than Permitted
Indebtedness; (iii) make any prepayments on any existing or future Indebtedness
(other than the Obligations and other than as to any subordinated Indebtedness
to the extent permitted by the Subordination Documents applicable to such
subordinated Indebtedness); or (iv) make any Restricted Payments other than as
permitted by clause (b)(v) of the definition of Permitted Investments, except
that Borrower may declare and pay dividends and distributions to Parent if
(a) both at the time of such declaration and payment, and after giving effect to
such declaration and payment, no Default or Event of Default shall have occurred
and is continuing and (b) the aggregate amount of such dividends and
distributions made in respect of each Fiscal Year shall not exceed 100% of such
Borrower’s net income (on a stand-alone basis and without regard to the
combination or consolidation of any Subsidiary or Affiliate otherwise permitted
or required under GAAP, but otherwise determined in accordance with GAAP) for
such Fiscal Year.

7.7 Loans and Investments. Borrower shall not make or have outstanding loans,
advances, extensions of credit, capital contributions or other Investments in or
to any Person other than (i) Permitted Investments, and (ii) SBA 7(a) Loans and
other SBA loans, in each case (a) that are originated by Borrower in the
ordinary course of Borrower’s business, (b) that are in compliance with and
conform to the Required Procedures and the SBA Rules and Regulations and in all
material respects with all other Applicable Laws, (c) as to which Borrower shall
have perfected its security interests and Liens in and to all underlying
collateral, and (d) to the extent applicable, that otherwise meet the
requirements applicable thereto set forth in the Loan Documents.

7.8 Use of Lenders’ Name. Borrower shall not use Lender’s name in connection
with any of its business operations. Nothing herein contained is intended to
permit or authorize Borrower to make any contract on behalf of Lender.

7.9 Miscellaneous Covenants.

(a) Borrower shall not become or be a party to any contract or agreement which
at the time of becoming a party to such contract or agreement materially impairs
Borrower’s ability to perform under this Agreement, or under any other
instrument, agreement or document to which Borrower is a party or by which it is
or may be bound.



--------------------------------------------------------------------------------

(b) Borrower shall not carry or purchase any “margin stock” within the meaning
of Regulations U, T or X of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II.

7.10 Jurisdiction of Organization. Borrower shall not change its jurisdiction of
organization.

SECTION VIII. DEFAULT

8.1 Events of Default. Each of the following events shall constitute an event of
default (“Event of Default”):

(a) Payments. If Borrower fails to make any payment of principal or interest
(including, without limitation, mandatory prepayments pursuant to Section 2.5(d)
hereof) under the Obligations on the date such payment is due and payable; or

(b) Other Charges. If Borrower fails to pay any other charges, fees, Expenses or
other monetary obligations owing to Lender arising out of or incurred in
connection with this Agreement within five (5) Business Days after the date such
payment is due and payable; or

(c) Particular Covenant Defaults. If Borrower fails any covenant or undertaking
contained in this Agreement and (other than with respect to the covenants
contained in Sections 2.1(b)(v), 6.7 and 7 for which no cure period shall exist
other than as set forth in 8.1(d) below), such failure continues for ten
(10) Business Days after the occurrence thereof;

(d) Financial Covenant Defaults. Subject to the Limitation in Section 8.7 below,
if Borrower fails to perform, comply with or observe with respect to the
covenants contained in Section 6.7, and such failure continues for five
(5) Business Days after the occurrence thereof;

(e) Financial Information. If any statement, report, financial statement, or
certificate made or delivered by Borrower or any of its officers, employees or
agents, to Lender is not true and correct, in all material respects, when made;
or

(f) Delivery of SBA 7(a) Loan Notes. Borrower shall not deliver any SBA 7(a)
Loan Note to FTA pursuant to the Multi-Party Agreement by the close of business
on the fifth Business Day after the funding date of any Financed Guaranteed Loan
or Financed Non-Guaranteed loan, as the case may be.

(g) Uninsured Loss. If there shall occur any uninsured damage to or loss, theft,
or destruction in excess of One Hundred Thousand Dollars ($100,000.00) in the
aggregate with respect to any portion of any Property of Borrower for which
Borrower has not established a cash or cash equivalent reserve in the full
amount of such loss; or



--------------------------------------------------------------------------------

(h) Warranties or Representations. If any warranty, representation or other
statement by or on behalf of Borrower contained in or pursuant to this
Agreement, the other Loan Documents or in any document, agreement or instrument
furnished in compliance with, relating to, or in reference to this Agreement, is
false, erroneous, or misleading in any material respect when made; or

(i) Agreements with Others. (A) Borrower shall default beyond any grace period
in the payment of principal or interest of any Indebtedness of Borrower (other
than with respect to the Obligations) in excess of Twenty Five Thousand Dollars
($25,000.00) in the aggregate; or (B) if Borrower otherwise shall default under
the terms of any such other Indebtedness if the effect of such default is to
enable the holder of such Indebtedness to accelerate the payment of Borrower’s
obligations, which are the subject thereof, prior to the maturity date or prior
to the regularly scheduled date of payment;

(j) Other Agreements with Lender. If Borrower or any Guarantor breaches or
violates the terms of, or if a default (and expiration of any applicable cure
period), or an Event of Default, occurs under, any Interest Hedging Instrument
or any other existing or future agreement (related or unrelated) (including,
without limitation, the other Loan Documents) between Borrower or any Guarantor,
on the one hand, and Lender on the other hand; or

(k) Judgments. If any final judgment for the payment of money in excess of One
Hundred Thousand Dollars ($100,000.00) in the aggregate (i) which is, in the
reasonable opinion of Lender, not fully covered by insurance or (ii) for which
Borrower has not established a cash or cash equivalent reserve in the full
amount of such judgment, shall be rendered by a court of record against Borrower
and such judgment shall continue unsatisfied and in effect for a period of
thirty (30) consecutive days without being vacated, discharged, satisfied or
bonded pending appeal; or

(l) Assignment for Benefit of Creditors, etc. If Borrower makes or proposes in
writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by
Borrower; or

(m) Bankruptcy, Dissolution, etc. Upon the commencement of any action for the
dissolution or liquidation of Borrower, or the commencement of any proceeding to
avoid any transaction entered into by Borrower, or the commencement of any case
or proceeding for reorganization or liquidation of Borrower’s debts under the
Bankruptcy Code or any other state or federal Law, now or hereafter enacted for
the relief of debtors, whether instituted by or against Borrower; provided,
however, that Borrower shall have forty-five (45) days to obtain the dismissal
or discharge of involuntary proceedings filed against it, it being understood
that during such forty-five (45) day period, Lender shall not be obligated to
make Advances hereunder and Lender may seek adequate protection in any
bankruptcy proceeding; or



--------------------------------------------------------------------------------

(n) Receiver. Upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for Borrower or for Borrower’s Property; or

(o) Execution Process, etc. The issuance of any execution or distraint process
against any Property of Borrower; or

(p) Termination of Business. If Borrower ceases any material portion of its
business operations as presently conducted; or

(q) Pension Benefits, etc. If Borrower fails to comply with ERISA so that
proceedings are commenced to appoint a trustee under ERISA to administer
Borrower’s employee plans or the PBGC institutes proceedings to appoint a
trustee to administer such plan(s), or a Lien is entered to secure any
deficiency or claim or a “reportable event” as defined under ERISA occurs; or

(r) Investigations. A determination by Lender that it is reasonable to conclude,
based on one or more events which have occurred, such as an indictment,
announcement of formal investigation or similar event, that Borrower is engaged,
directly or indirectly, in any type of activity which would reasonably be likely
to result in the forfeiture of property of Borrower to any governmental entity,
federal, state or local, in an amount or of a value which would be material to
Borrower’s financial condition or business; or

(s) Guaranty Agreements and Guarantor Security Agreements. If any breach or
default occurs under a Guaranty Agreement or a Guarantor Security Agreement, or
if a Guaranty Agreement or a Guarantor Security Agreement, or any obligation to
perform thereunder, is terminated; or

(t) Liens. If any Lien in favor of Lender shall cease to be valid, enforceable
and perfected and prior to all other Liens other than Permitted Liens or if
Borrower or any Governmental Authority shall assert any of the foregoing; or

(u) Material Adverse Effect. If there is any change in Borrower’s or any
Guarantor’s financial condition which, in Lender’s reasonable good faith
opinion, has or would be reasonably likely to have a Material Adverse Effect, or

(v) Other Loan Documents. If any other Person (other than Lender) party to a
Loan Document, breaches or violates any material (as determined by Lender) term,
provision or condition of such Loan Document;

(w) Enforceability of Loan Documents. Any of the Loan Documents shall for any
reason fail to constitute the valid and binding agreement of any Credit Party
thereto, or any such Credit Party shall so assert; or



--------------------------------------------------------------------------------

(x) SBA Status. If Borrower shall lose, or have any material limitation imposed
upon, its authority to process, close, service, collect enforce or liquidate any
SBA 7(a) Loans, which material limitation may not include the loss of Borrower’s
status as a lender under the SBA Preferred Lender Program.

8.2 Cure. Nothing contained in this Agreement or the Loan Documents shall be
deemed to compel Lender to accept a cure of any Event of Default hereunder.

8.3 Rights and Remedies on Default.

(a) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at Law or in equity, upon or at
any time after the occurrence and during the continuance of an Event of Default
Lender may, in its discretion, cease making Advances hereunder, terminate the
Loan and declare the Obligations immediately due and payable, all without
demand, notice, presentment or protest or further action of any kind (it also
being understood that the occurrence of any of the events or conditions set
forth in Sections 8.1(kl),(l) or (m) or (n) shall automatically cause an
acceleration of the Obligations).

(b) In addition to all other rights, options and remedies granted or available
to Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at Law or in equity, upon or at
any time after the acceleration of the Obligations following the occurrence of
an Event of Default (other than the rights with respect to clause (iv) below
which Lender may exercise at any time after an Event of Default and regardless
of whether there is an acceleration), Lender may, in its discretion, exercise
all rights under the UCC and any other applicable Law or in equity, and under
all Loan Documents permitted to be exercised after the occurrence of an Event of
Default, including the following rights and remedies (which list is given by way
of example and is not intended to be an exhaustive list of all such rights and
remedies):

(i) the right to take possession of, send notices regarding and collect directly
the Collateral, with or without judicial process (including without limitation
the right to notify the United States postal authorities to redirect mail
addressed to Borrower to an address designated by Lender); or

(ii) by its own means or with judicial assistance, enter Borrower’s premises and
take possession of the Collateral, or render it unusable, or dispose of the
Collateral on such premises in compliance with subsection (e) below, without any
liability for rent, storage, utilities or other sums, and Borrower shall not
resist or interfere with such action; or

(iii) require Borrower at Borrower’s expense to assemble all or any part of the
Collateral (other than real estate or fixtures) and make it available to Lender
at any place designated by Lender; or



--------------------------------------------------------------------------------

(iv) take additional reserves against the Borrowing Base; or

(v) the right to enjoin any violation of Section 7.1, it being agreed that
Lender’s remedies at Law are inadequate.

(c) Borrower hereby agrees that a notice received by it at least seven (7) days
before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable Law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Borrower. Borrower covenants and
agrees not to interfere with or impose any obstacle to Lender’s exercise of its
rights and remedies with respect to the Collateral, after the occurrence of an
Event of Default hereunder. Lender shall have no obligation to clean up or
prepare the Collateral for sale. If Lender sells any of the Collateral upon
credit, Borrower will only be credited with payments actually made by the
purchaser thereof, that are received by Lender. Lender may, in connection with
any sale of the Collateral specifically disclaim any warranties of title or the
like.

8.4 Nature of Remedies. All rights and remedies granted Lender hereunder and
under the Loan Documents, or otherwise available at Law or in equity, shall be
deemed concurrent and cumulative, and not alternative remedies, and Lender may
proceed with any number of remedies at the same time until all Obligations are
satisfied in full. The exercise of any one right or remedy shall not be deemed a
waiver or release of any other right or remedy, and Lender, upon or at any time
after the occurrence of an Event of Default, may proceed against Borrower, at
any time, under any agreement, with any available remedy and in any order.

8.5 Set-Off. If any bank account of Borrower with Lender or any participant is
attached or otherwise liened or levied upon by any third party, Lender (and such
participant) shall have and be deemed to have, without notice to Borrower, the
immediate right of set-off and may apply the funds or amount thus set-off
against any of Borrower’s Obligations hereunder.

8.6 Limitation on Remedies.

(a) Notwithstanding, anything else to the contrary contained herein, with
respect to an Event of Default under Section 6.7 hereof, Lender agrees that it
shall not be entitled to exercise its rights under Section 8.3(a) or 8.3(b),
provided, that Lender is expressly permitted to take additional Reserves against
Availability, or to impose the Default Rate on the Loan. The foregoing
limitation shall not apply if there shall have occurred any other Event of
Default hereunder in which case Lender’s right of action shall not be impaired.
Furthermore during such Event of Default nothing shall be deemed to limit
Lender’s right to pursue any action against any Guarantor.



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of Section 8.3(a) and (b), any exercise of the
rights and remedies of Lender solely as it relates to the Loans and Borrower
under Section 8.3(a) and (b) may be subject to the provisions of the Multi-Party
Agreement.

SECTION IX. MISCELLANEOUS

9.1 Governing Law. THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS,
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PROVISIONS OF
THIS AGREEMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO
BE DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL
FORCE AND EFFECT.

9.2 Integrated Agreement. The Notes, the other Loan Documents, all related
agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender’s
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.

9.3 Waiver. No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to Borrower no waiver will be valid unless
in writing and signed by Lender and then only to the extent specified.

9.4 Indemnity.

(a) Borrower releases and shall indemnify, defend and hold harmless Lender and
its respective officers, employees and agents, of and from any claims, demands,
liabilities, obligations, judgments, injuries, losses, damages and costs and
expenses (including, without limitation, reasonable legal fees) resulting from
(i) acts or conduct of Borrower under, pursuant or related to this Agreement and
the other Loan Documents, (ii) Borrower’s breach or violation of any
representation, warranty, covenant or undertaking contained in this Agreement or
the other Loan Documents, (iii) Borrower’s failure to comply with any or all
Laws, statutes, ordinances, governmental rules, regulations or standards,
whether federal, state or local, or court or administrative orders or decrees,
(including without limitation Environmental Laws, etc.), and (iv) any claim by
any other creditor of Borrower against Lender arising out of any transaction
whether hereunder or in any way related to the Loan Documents and all costs,
expenses, fines, penalties or other damages resulting there from, unless
resulting solely from acts or conduct of Lender constituting willful misconduct
or gross negligence.



--------------------------------------------------------------------------------

(b) Promptly after receipt by an indemnified party under subsection (a) above of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.

9.5 Time. Whenever Borrower shall be required to make any payment, or perform
any act, on a day which is not a Business Day, such payment may be made, or such
act may be performed, on the next succeeding Business Day. Time is of the
essence in Borrower’s performance under all provisions of this Agreement and all
related agreements and documents.

9.6 Expenses of Lender. At the Closing and from time to time thereafter,
Borrower will pay within five (5) Business Days of receipt of written demand of
Lender all reasonable costs, fees and expenses of Lender in connection with
(i) the analysis, negotiation, preparation, execution, administration, delivery
and termination of this Agreement, and other Loan Documents and the documents
and instruments referred to herein and therein, and any amendment, amendment and
restatement, supplement, waiver or consent relating hereto or thereto, whether
or not any such amendment, amendment and restatement, supplement, waiver or
consent is executed or becomes effective, search costs, the reasonable fees,
expenses and disbursements of counsel for Lender, any fees or expenses incurred
by Lender under Section 6.10 for which Borrower are obligated thereunder, and
reasonable charges of any independent appraisers and consultants to Lender (and
without limiting the generality of all of the foregoing, the costs and expenses
in connection with the creation and perfection of the Liens created by this
Agreement and the other Loan Documents, including title investigations, Lien
searches and other costs and expenses); (ii) the enforcement of Lender’s rights
hereunder, or the collection of any payments owing from, Borrower under this
Agreement and/or the other Loan Documents or the protection, preservation or
defense of the rights of Lender hereunder and under the other Loan Documents;
and (iii) any refinancing or restructuring of the credit arrangements provided
under this Agreement and other Loan Documents in the nature of a “work-out” or
arising in connection with any insolvency or bankruptcy proceedings (including
any action Lender deems necessary to protect its interest in such proceedings,
or otherwise (including the reasonable fees and disbursements of counsel for
Lender and, with respect to clauses (ii) and (iii), reasonable allocated costs
of internal counsel)) (collectively, the “Expenses”).



--------------------------------------------------------------------------------

9.7 Brokerage. This transaction was brought about and entered into by Lender and
Borrower acting as principals and without any brokers, agents or finders being
the effective procuring cause hereof. Borrower represents that it has not
committed Lender to the payment of any brokerage fee, commission or charge in
connection with this transaction. If any such claim is made on Lender by any
broker, finder or agent or other person alleging that it is based on actions of
Borrower, a Guarantor or any affiliate, officer director or employee of either
of them, Borrower hereby indemnifies, defends and saves such party harmless
against such claim and further will defend, with counsel satisfactory to Lender,
any action or actions to recover on such claim, at Borrower’s own cost and
expense, including such party’s reasonable counsel fees. Borrower further agree
that until any such claim or demand is adjudicated in such party’s favor, the
amount demanded shall be deemed an Obligation of Borrower under this Agreement.



--------------------------------------------------------------------------------

9.8 Notices.

(a) Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person to the person listed
below or by nationally recognized overnight courier, as follows, unless such
address is changed by written notice hereunder:

 

If to Lender to:

Capital One, National Association 1001299 Park Avenue of the Americas New York,
NY 1001810171 Attention: James Wohn and Patrick J. McCarthy Senior Vice
PresidentPresidents

With a copy to Bank Counsel:

Troutman Sanders LLP The Chrysler Building 405 Lexington875 Third Avenue New
York, NY 1017410022 Attention: William D. Freedman, Esq.

If to Borrower to:

Newtek Small Business Finance, Inc.LLC 60 Hempstead Avenue 212 West 35th Street,
2nd FloorWest Hempstead, NY 11552 New York, NY 10001 Attention: Peter Downs,
President

With a copy to Borrower Counsel:

Legal Department Newtek Business Services, Inc Corp. 212 West 35th Street, 2nd
Floor New York, NY 10001

(b) Any notice sent by Lender, or Borrower by any of the above methods shall be
deemed to be given when so received. Failure to send a copy to counsel shall not
invalidate any notice otherwise properly given.

(c) All parties shall be fully entitled to rely upon any telecopy transmission
or other writing purported to be sent by any Authorized Officer (whether
requesting an Advance or otherwise) as being genuine and authorized.

9.9 Headings. The headings of any paragraph or Section of this Agreement are for
convenience only and shall not be used to interpret any provision of this
Agreement.

9.10 Survival. All warranties, representations, and covenants made by Borrower
herein, or in any agreement referred to herein or on any certificate, document
or other instrument delivered by it or on its behalf under this Agreement, shall
be considered to have



--------------------------------------------------------------------------------

been relied upon by Lender, and shall survive the delivery to Lender of the
Notes, regardless of any investigation made by Lender or on its behalf. All
statements in any such certificate or other instrument prepared and/or delivered
for the benefit of Lender shall constitute warranties and representations by
Borrower hereunder. Except as otherwise expressly provided herein, all covenants
made by Borrower hereunder or under any other agreement or instrument shall be
deemed continuing until all Obligations are satisfied in full. All
indemnification obligations under this Agreement, including, without limitation,
under Section 6.4, 9.4 and 9.7, shall survive the termination of this Agreement
and payment of the Obligations for a period of two (2) years.

9.11 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties. Borrower may not
transfer, assign or delegate any of its duties or obligations hereunder.
Borrower acknowledges and agrees that Lender may at any time, and from time to
time, (a) sell participating interests in the Loan, and Lender’s rights
hereunder to other financial institutions, and (b) sell, transfer, or assign the
Loan and Lender’s rights hereunder, to any one or more additional banks or
financial institutions, subject (as to Lender’s rights under this clause (b)) to
Borrower’s written consent, which consent shall not be unreasonably withheld;
provided that, no consent under this clause (b) shall be required if an Event of
Default exists at the time of such sale, transfer or assignment.

9.12 Counterparts. Two or more duplicate originals of this Agreement may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.

9.13 Modification. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by both Borrower
and Lender.

9.14 Signatories. Each individual signatory hereto represents and warrants that
he is duly authorized to execute this Agreement on behalf of his principal and
that he executes the Agreement in such capacity and not as a party.

9.15 Third Parties. No rights are intended to be created hereunder, or under any
related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of Borrower. Nothing contained in this
Agreement shall be construed as a delegation to Lender of Borrower’s duty of
performance, including, without limitation, Borrower’s duties under any account
or contract with any other Person.

9.16 Discharge of Taxes, Borrower’s Obligations, Etc. Lender, in its sole
discretion, shall have the right at any time, and from time to time, with at
least ten (10) days prior notice to Borrower if Borrower fail to do so, to:
(a) pay for the performance of any of Borrower’s obligations hereunder, and
(b) discharge taxes or Liens, at any time levied or placed on Borrower’s
Property in violation of this Agreement unless Borrower is in good faith with
due diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Expenses and
advances shall be added to the Loan, and bear interest at the rate applicable to
the Loan, until reimbursed to Lender. Such payments and advances made by Lender
shall not be construed as a waiver by Lender of a Default or Event of Default
under this Agreement.



--------------------------------------------------------------------------------

9.17 Withholding and Other Tax Liabilities. In the event that any Lien,
assessment or tax liability against Borrower shall arise in favor of any taxing
authority, whether or not notice thereof shall be filed or recorded as may be
required by Law, Lender shall have the right (but shall not be obligated, nor
shall Lender hereby assume the duty) to pay any such Lien, assessment or tax
liability by virtue of which such charge shall have arisen; provided, however,
that Lender shall not pay any such tax, assessment or Lien if the amount,
applicability or validity thereof is being contested in good faith and by
appropriate proceedings by Borrower. In order to pay any such Lien, assessment
or tax liability, Lender shall not be obliged to wait until such lien,
assessment or tax liability is filed before taking such action as hereinabove
set forth. Any sum or sums which Lender shall have paid for the discharge of any
such Lien shall be added to the Loan and shall be paid by Borrower to Lender
with interest thereon at the rate applicable to the Loan, upon demand, and
Lender shall be subrogated to all rights of such taxing authority against
Borrower.

9.18 Consent to Jurisdiction. Borrower and Lender each hereby irrevocably
consent to the non-exclusive jurisdiction of the federal and state courts
located in the City of New York, Borough of Manhattan in any and all actions and
proceedings whether arising hereunder or under any other agreement or
undertaking. Borrower waives any objection which Borrower may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens. Borrower
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth herein.

9.19 Additional Documentation. Borrower shall execute and/or re-execute, and
cause any Guarantor or other Person party to any Loan Document, to execute
and/or re-execute and to deliver to Lender or Lender’s counsel, as may be deemed
appropriate, any document or instrument signed in connection with this Agreement
which reflects manifest error in its drafting or incorrectly drafted and/or
signed, as well as any document or instrument which should have been signed at
or prior to the Closing, but which was not so signed and delivered. Borrower
agrees to comply with any written request by Lender within ten (10) days after
receipt by Borrower of such request.

9.20 Advertisement.

(a) Lender, in its sole discretion, shall have the right to announce and
publicize the financing established hereunder, as it deems appropriate, by means
and media selected by Lender. Such publication shall include all pertinent
information relating to such financing, including without limitation, the term,
purpose, pricing, loan amount, and name of Borrower.

(b) The form and content of the published information shall be in the sole
discretion of Lender and shall be considered the sole and exclusive property of
Lender. All expenses related to publicizing the financing shall be the sole
responsibility of Lender.



--------------------------------------------------------------------------------

9.21 Waiver of Jury Trial. BORROWER AND LENDER EACH HEREBY WAIVE ANY AND ALL
RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION, PROCEEDING
OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING OUT OF
ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO ANY
PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE, FORBEARANCE,
WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.

9.22 Consequential Damages. Neither Lender nor agent or attorney of Lender,
shall be liable for any consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.

9.23 Intentionally Omitted.

9.24 USA Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of USA Patriot Act (Title III of Pub. L. 107-56 (signed into Law
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

9.25 Joinder of Guarantors. With respect to any new Subsidiary of Borrower or
any other Credit Party (other than Parent) created or acquired after the Closing
Date whose business activities are, in the opinion of Lender, the same or are
substantially similar to, which are in a similar, supplemental or ancillary
business as, Borrower or any such Credit Party (other than Parent), as the case
may be, shall (i) execute and deliver to Lender such documents and agreements as
Lender reasonably deems necessary or advisable to grant to Lender a perfected
security interest in the Capital Stock of such new Subsidiary, (ii) deliver to
Lender the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Credit Party, (iii) cause such new Subsidiary to become a Guarantor by
executing and delivering a Guaranty Agreement and a Guarantor Security Agreement
in form and substance satisfactory to Lender, (iv) execute and deliver, and
cause such Subsidiary to execute and deliver, such security agreements, pledge
agreements, amendments thereto and such other documents and instruments and to
take such actions as Lender shall deem necessary or advisable for the to grant
to Lender a perfected security interest (subject to Liens expressly permitted by
such security agreements, pledge agreements, amendments thereto and such other
documents and instruments) in the all of its properties and assets of such
Subsidiary, including, without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required or requested by
Lender, and (iv) if requested by Lender, deliver to Lender legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to Lender, and such other
certificates, documents, instruments and agreements as Lender shall reasonably
request.



--------------------------------------------------------------------------------

9.26 Anti-Money Laundering/International Trade Law Compliance. Borrower
represents and warrants to the Lender, as of the date of this Agreement, as of
the date of the making of each Loan hereunder, and as of the date of any
renewal, extension or modification of this Agreement, that: (A) none of Parent,
Borrower, any Guarantor or any Subsidiary of any of them (i) is listed or
otherwise recognized as a specially designated, prohibited, sanctioned or
debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejections of
transactions) under any order or directive of any Compliance Authority (as
hereinafter defined); (ii) has any of its assets in a Sanctioned Country in
violation of any law or regulation enforced by any Compliance Authority or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of this Agreement will not be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or,
in violation of any law or regulation enforced by any Compliance Authority, a
Sanctioned Country; and (C) each of Parent, Borrower, any Guarantor and each
Subsidiary of any of them is in compliance with, and none of none of Parent,
Borrower, any Guarantor or any Subsidiary of any of them engages in any dealings
or transactions prohibited by, any laws of the United States including the USA
Patriot Act, the Trading with the Enemy Act, or the U.S. Foreign Corrupt
Practices Act of 1977, all as amended, supplemented or replaced from time to
time. As used herein: “Compliance Authority” means each and all of the (a) U.S.
Department of the Treasury’s Office of Foreign Asset Control; (b) U.S. Treasury
Department/Financial Crimes Enforcement Network; (c) U.S. State
Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission;
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority; and “Sanctioned Person” means any individual
person, a group, regime, entity or thing subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement the day
and year first above written.

 

NEWTEK SMALL BUSINESS FINANCE, INC.LLC By:

 

Name: Peter Downs Title: President CAPITAL ONE, NATIONAL ASSOCIATION By:

 

Name: James Wohn Patrick J. McCarthy Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF INELIGIBLE FINANCED SBA LOANS

The term “Ineligible Financed SBA Loans” means the portion of each SBA 7(a) Loan
as to which any of the exclusionary criteria set forth below applies; provided,
however, that Lender reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below and to establish
new criteria with respect to Eligible SBA 7(a) Loans, in its reasonable credit
judgment; provided, further, however, that Lender shall provide twenty-five
(25) days prior written notice to Borrower with respect to any adjustment of
existing criteria or establishment of new criteria that would have the effect of
reducing the availability of Advances to Borrower.

Ineligible Financed SBA Loans are SBA 7(a) Loans:

(i) as to which all conditions precedent to the effectiveness of the SBA
guaranty with respect to the applicable SBA 7(a) Loan have not been met;

(ii) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which Borrower has not perfected its security interests
and Liens in all underlying collateral for the applicable SBA 7(a) Loan;
provided, that at the discretion of Lender, the perfection requirements of this
clause may be deemed satisfied if escrow arrangements reasonably acceptable to
Lender are in place to insure that all steps necessary for such perfection will
be accomplished promptly, and in any event within seven (7) Business Days
following the disbursement by Borrower of the proceeds of such SBA 7(a) Loan;

(iii) with respect to which the applicable SBA 7(a) Loan does not conform to all
requirements of the SBA applicable to the initial approval and guaranty by the
SBA thereof;

(iv) with respect to which the applicable SBA 7(a) Loan, SBA 7(a) Loan Notes or
SBA 7(a) Note Receivable Documents do not comply in all material respects with
applicable Laws;

(v) with respect to which an event or condition has occurred that would release
the SBA from its obligations to Borrower with respect to the applicable SBA 7(a)
Loan, or the SBA has rejected the applicable SBA 7(a) Loan or the applicable SBA
7(a) Note Receivable Documents in any respect, or an event pursuant to which the
SBA has reduced the amount of its guarantee of any of the foregoing (but in such
event only to the extent of such reduction);

(vi) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which the insurance coverage required by the applicable
SBA Note Receivable Documents has been cancelled or lapsed or Borrower has not
been named as loss payee or additional insured, as applicable, with respect
thereto;



--------------------------------------------------------------------------------

(vii) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which an event or condition has occurred that would
release the SBA from its obligations to Borrower with respect to the applicable
SBA 7(a) Loan, or the SBA has rejected the applicable SBA 7(a) Loan or the
applicable SBA 7(a) Note Receivable Documents in any respect;

(viii) with respect to which the applicable SBA 7(a) Loan was not originated by
Borrower;

(ix) with respect to which the applicable SBA 7(a) Loan does not conform in all
material respects to Borrower’s written credit and underwriting guidelines, as
in effect on the date the applicable SBA 7(a) Loan was underwritten, copies of
which have been previously delivered to Lender;

(x) to the extent that the outstanding principal amount of any SBA 7(a)
Guaranteed Note Receivable exceeded the maximum amount permitted by the SBA Act
at the time the applicable SBA 7(a) Loan was underwritten;

(xi) to the extent that the aggregate outstanding principal amount of both the
SBA 7(a) Guaranteed Note Receivable portion and the SBA 7(a) Non-Guaranteed Note
Receivable portion of the same SBA 7(a) Loan exceeded the maximum amount
permitted by the SBA Act at the time the applicable SBA 7(a) Loan was
underwritten, to the extent of such excess;

(xii) with respect to which the applicable SBA 7(a) Loan Obligor is the subject
of an insolvency proceeding or a case commenced under the Bankruptcy Code;

(xiii) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which the applicable SBA 7(a) Loan is not a valid,
legally enforceable obligation of the SBA 7(a) Loan Obligor or is subject to any
offset or other defense on the part of such SBA 7(a) Loan Obligor or to any
claim on the part of the SBA 7(a) Loan Obligor denying liability;

(xiv) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which the subject SBA 7(a) Note Receivable is subject to
any Lien, except for the Lien of Lender and the interest of the SBA pursuant to
the applicable Loan Guaranty Agreement;

(xv) to the extent that any payment of interest, principal or any other amount
due under the applicable SBA 7(a) Loan is more than 61 days past due;

(xvi) to the extent that the subject SBA 7(a) Note Receivable has been sold
pursuant to a Note Participation;

(xvii) with respect to which the applicable SBA 7(a) Loan does not conform in
all material respects to forms provided by the SBA;



--------------------------------------------------------------------------------

(xviii) with respect to Financed Non-Guaranteed Loans and
Advances-Non-Guaranteed Loans, with respect to which the applicable SBA 7(a)
Loan is not evidenced by legal documentation in form and substance satisfactory
to Lender; provided, that legal documentation that conforms in all material
respects to forms provided by the SBA, standard forms of mortgages or deeds of
trust provided by Borrower’s local counsel for use in specific jurisdictions, or
other forms of documents previously approved by Lender shall be presumed to be
satisfactory to Lender;

(xix) with respect to which the applicable SBA 7(a) Loan is made to an employee,
officer, agent, director, stockholder, or Affiliate of Borrower or any Affiliate
of any thereof;

(xx) with respect to which the applicable SBA 7(a) Loan has been turned over to
the SBA or any other Person for servicing or collection;

(xxi) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which the applicable SBA 7(a) Loan and the respective
rights of the parties thereto are not subject to the terms of the Multi-Party
Agreement or such other agreement with SBA and Borrower that Lender, in its sole
discretion, deems acceptable;

(xxii) as to which any of the representations or warranties in the Loan
Documents with respect to the SBA 7(a) Loan are untrue;

(xxiii) with respect to Financed Non-Guaranteed Loans and
Advances-Non-Guaranteed Loans, to the extent that any SBA 7(a) Note Receivable
together with all other SBA 7(a) Note Receivables in any one industry, as
determined by the applicable NAICS four digit code (except for the Retail Trade
industry which shall be measured for this purpose as independent industries
under NAICS codes 44 and 45), exceeds ten percent (10%) as of the end of each
Fiscal Quarter (or, collectively, with respect to the Full-Service Restaurant
and Limited-Service Eating Places industries (NAICS codes 7221 and 7222), as of
the end of each Fiscal Quarter, fifteen percent (15%); with respect to the
Traveler Accommodation industry (NAICS code 7211), as of the end of each Fiscal
Quarter thirty percent (30%); and, with respect to the Auto Repair and
Maintenance (including car wash) industry (NAICS code 8111), as of the end of
each Fiscal Quarter, ten percent (10%)) of all Eligible SBA 7(a) Note
Receivables;

(xxiv) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, as to which Lender’s Lien and any security in support thereof is not a
first priority perfected Lien in favor of Lender;

(xxv) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which the SBA 7(a) Loan Note has been released from the
possession of the FTA in excess of 10 calendar days or has been released from
the possession of the FTA pursuant to the SBA’s prior written consent or
instruction as contemplated by the Multi-Party Agreement;



--------------------------------------------------------------------------------

(xxvi) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, as to which any amounts payable have been deferred within the last ninety
(90) days or as to which any amounts payable have been deferred more than twice
within the last twelve (12) months;

(xxvii) with respect to Financed Guaranteed Loans and Advances- Guaranteed
Loans, with respect to any SBA Reduced Guaranty Receivable, to the extent of the
SBA Reduced Guaranty Ineligible Amount;

(xxviii) with respect to Financed Non-Guaranteed Loans and
Advances-Non-Guaranteed Loans, with respect to which any SBA 7(a) Loan that is
not secured by any SBA 7(a) Note Receivable Collateral other than a first
priority Lien on commercial real property, if and to the extent that the
outstanding principal balance of such SBA 7(a) Loan exceeds seventy percent
(70%) of the fair market value of such commercial real property;

(xxix) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, with respect to which any SBA 7(a) Loan which is secured exclusively
commercial real property to the extent Borrower’s Lien is not a first priority
mortgage Lien;

(xxx) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, in the reasonable credit judgment of Lender, to the extent that any SBA
7(a) Note Receivable is secured by real property as to which there are potential
industry-wide liabilities and Environmental Liabilities;

(xxxi) with respect to Financed Non-Guaranteed Loans and Advances-Non-Guaranteed
Loans, where any Credit Party currently has established a reserve on its own
books and records with respect to the applicable SBA 7(a) Loan; or

(xxxii) with respect to which the applicable SBA 7(a) Loan and the respective
rights of the SBA, Lender, Borrower, and FTA with respect thereto are not
subject to the terms of the Multi-Party Agreement or such other agreement with
SBA and Borrower that Lender, in its sole discretion, deems acceptable;

(xxxiii) that is otherwise unacceptable to Lender in its reasonable credit
judgment.